 

Exhibit 10.1

MASTER LEASE AGREEMENT

THIS MASTER LEASE AGREEMENT (this “Lease”) is made as of September 28, 2018 (the
“Effective Date”), by and between STORE CAPITAL ACQUISITIONS, LLC, a Delaware
limited liability company (“Lessor”), whose address is 8377 E. Hartford Drive,
Suite 100, Scottsdale, Arizona 85255, and UNION ELECTRIC STEEL CORPORATION, a
Pennsylvania corporation (“Lessee”), whose address is 726 Bell Avenue, Suite
301, P.O. Box 457, Carnegie, Pennsylvania 15106.  Capitalized terms not defined
herein shall have the meanings set forth in Exhibit A hereto.

In consideration of the mutual covenants and agreements contained in this Lease,
intending to be legally bound, Lessor and Lessee covenant and agree as follows:

ARTICLE I

Basic Lease Terms

Section 1.01.  Properties.  The street addresses and legal descriptions of the
Properties are set forth on Exhibit B attached hereto and incorporated herein.

Section 1.02.  Initial Term Expiration Date.  September 30, 2038.

Section 1.03.  Extension Options.  Four (4) extensions, as described in Section
3.02.

Section 1.04.  Term Expiration Date (if fully extended).  September 30, 2058.

Section 1.05.  Initial Base Annual Rental.  $1,643,500, subject to adjustment in
accordance with Section 4.02.

Section 1.06.  Rental Adjustment.  The lesser of (i) 2%, or (ii) 1.25 times the
change in the Price Index, as described in Section 4.02.

Section 1.07.  Adjustment Date. October 1, 2019 and annually thereafter during
the Lease Term (including any Extension Term).

Section 1.08.  Guarantor.  Ampco-Pittsburgh Corporation, a Pennsylvania
corporation.

Section 1.09.  Lessee Tax Identification No. 25-0847900.

Section 1.10.  Lessor Tax Identification No.  45-2674893.

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

ARTICLE II

Lease of Properties

Section 2.01.  Lease.  In consideration of Lessee’s payment of the Rental and
other Monetary Obligations and Lessee’s performance of all other obligations
hereunder, Lessor hereby leases to Lessee, and Lessee hereby takes and hires,
the Properties, “AS IS” and “WHERE IS” without representation or warranty by
Lessor, and subject to the existing state of title, the parties in possession,
any statement of facts which an accurate survey or physical inspection might
reveal, and all Legal Requirements now or hereafter in effect.

Section 2.02.  Quiet Enjoyment.  So long as Lessee shall pay the Rental and
other Monetary Obligations provided in this Lease and shall keep and perform all
of the terms, covenants and conditions on its part contained herein and subject
to the rights of Lessor under Section 12.02, Lessee shall have, subject to the
terms and conditions set forth herein, the right to the peaceful and quiet
enjoyment and occupancy of the Properties.

ARTICLE III

Lease Term; Extension

Section 3.01.  Initial Term.  The initial term of this Lease (“Initial Term”)
shall commence as of the Effective Date and shall expire at midnight on the date
set forth in Section 1.02, unless terminated sooner as provided in this Lease
and as may be extended as provided herein.  The time period during which this
Lease shall actually be in effect, including any Extension Term, is referred to
as the “Lease Term.”

Section 3.02.  Extensions.  Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any extension option is exercised, Lessee shall have the right and option (each,
an “Extension Option”) to extend the Initial Term for all and not less than all
of the Properties, as follows (each, an “Extension Term”):

 

(a)

one additional, successive period of five (5) years beyond the Initial Term (the
“First Extension Term”), with Base Monthly Rent as set forth in Section 4.02
below and otherwise upon the same terms and conditions of this Lease then in
effect;

 

 

(b)

one additional, successive period of four (4) years and eleven (11) months
beyond the First Extension Term (the “Second Extension Term”), with Base Monthly
Rent as set forth in Section 4.02 below and otherwise upon the same terms and
conditions of this Lease then in effect;

 

 

(c)

one additional, successive period of five (5) years and one (1) month beyond the
Second Extension Term (the “Third Extension Term”), with Base Monthly Rent being
at Fair Market Rental (as such term is defined in Section 3.04 herein) and
otherwise upon the same terms and conditions of this Lease then in effect; and

 

 

 

2

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

 

(d)

one additional successive period of five (5) years beyond the Third Extension
Term (the “Fourth Extension Term”), with Base Monthly Rent being at Fair Market
Rental and otherwise upon the same terms and conditions of this Lease then in
effect.

 

Section 3.03.  Notice of Exercise.  Lessee may only exercise the Extension
Options by giving written notice thereof to Lessor of its election to do so no
later than one hundred twenty (120) days prior to the expiration of the Initial
Term or the then-current Extension Term, as applicable (each a “Notice of
Exercise”).  If a Notice of Exercise of any Extension Option is not received by
Lessor by the applicable dates described above, then this Lease shall terminate
on the last day of the Initial Term or, if applicable, the last day of the
Extension Term then in effect.  Upon the request of Lessor or Lessee, the
parties hereto will, at the expense of Lessee, execute and exchange an
instrument in recordable form setting forth the extension of the Lease Term in
accordance with this Section 3.03.

Section 3.04.  Fair Market Rental.

(a)The term “Fair Market Rental”, as used in this Lease, shall mean the annual
fair market rental rate, including annual escalations, if applicable, then being
charged for comparable commercial properties in the markets in which the
Properties are located, commencing on or about the commencement of the
applicable Extension Term.  In determining the Fair Market Rental of the
Properties for purposes of this subsection, the comparable rental method shall
be utilized, taking into account (1) rent payable in the general market area in
which the Properties are located for similar buildings of comparable
characteristics, including, but not limited to, comparable age, condition and
classification, (2) rent payable under leases for similar uses with similar
Property level profitability, (3) the length of the potential Extension Terms,
and (4) that Lessor shall not be required to offer concessions and free
rent.  Lessee shall have the right to request that Lessor provide Lessee with
written notice of its good faith determination of the Fair Market Rental (the
“Lessor’s Determination”) no earlier than one hundred eighty (180) days prior to
commencement of the Third Extension Term or the Fourth Extension Term, as
applicable, and Lessor shall provide Lessee with the Lessor’s Determination in
writing within thirty (30) days following Lessor’s receipt of such request. Upon
Lessee’s receipt of the Lessor’s Determination, Lessee shall have the following
options: (x) to accept the Lessor’s Determination of the Fair Market Rental for
all or any one of the Properties, and/or (y) to elect to have the Fair Market
Rental of the Properties determined in accordance with Section 3.04(b) below. To
the extent Lessee elects to exercise the applicable Extension Option following
receipt of the Lessor’s Determination, Lessee shall provide Lessor with written
notification of its election at the same time Lessee delivers its Notice of
Exercise to Lessor, otherwise Lessee shall be deemed to have elected clause (x)
above with respect to all of the Properties.

(b)If Lessee contests the Fair Market Rental provided by Lessor pursuant to
Section 3.04(a) above then, within ten (10) Business Days after being notified
of the Fair Market Rental of the Properties, Lessee may elect to reject that
appraisal and such appraisal shall become null and void.  Thereafter, Lessor
shall nominate to Lessee a list of not less than three (3) independent MAI
appraisers who are experienced with appraising and determining the fair market
rents of property similar to the Properties, and Lessee shall select one
appraiser.  Within five (5) Business Days of such selection, Lessor shall retain
such appraiser, at Lessee’s sole expense, to prepare an appraisal of

3

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

the Fair Market Rental of the Properties in the same manner described in Section
3.04(a) and the results of such appraisal shall be the “Fair Market Rental” of
the Properties for purposes hereof.

Section 3.05.  Removal of Personalty.  Upon the expiration of the Lease Term,
and if Lessee is not then in breach hereof, Lessee may remove from the
Properties all equipment, apparatus, machinery, appliances and other Personalty
belonging to Lessee.  Lessee shall repair any damage caused by such removal and
shall leave all of the Properties clean and in good and working condition,
damage by Casualty or Condemnation excepted.  Subject to the rights of any
lienholders, any property of Lessee left on the Properties on the thirtieth
(30th) day following the expiration of the Lease Term shall, at Lessor’s option,
automatically and immediately become the property of Lessor.

ARTICLE IV

Rental and Other Monetary Obligations

Section 4.01.  Base Monthly Rental.  During the Lease Term, on or before the
first day of each calendar month, Lessee shall pay in advance the Base Monthly
Rental then in effect.  If the Effective Date is a date other than the first day
of the month, Lessee shall pay to Lessor on the Effective Date the Base Monthly
Rental prorated by multiplying the Base Monthly Rental by a fraction, the
numerator of which is the number of days remaining in the month (including the
Effective Date) for which Base Monthly Rental is being paid, and the denominator
of which is the total number of days in such month.  

Section 4.02.  Adjustments.  During the Lease Term (including any Extension
Term), on the first Adjustment Date and on each Adjustment Date thereafter, the
Base Annual Rental shall increase by an amount equal to the Rental Adjustment;
provided, however, that in no event shall Base Annual Rental be reduced as a
result of the application of the Rental Adjustment; provided, further, that in
the case of the Third Extension Term and the Fourth Extension Term, if
applicable, any increases in the Base Annual Rental shall be determined pursuant
to Section 3.04.

Section 4.03.  Additional Rental.  Lessee shall pay and discharge, as additional
rental (“Additional Rental”), all sums of money required to be paid by Lessee
under this Lease which are not specifically referred to as Rental.  Lessee shall
pay and discharge any Additional Rental when the same shall become due, provided
that amounts which are billed to Lessor or any third party, but not to Lessee,
shall be paid within thirty (30) days after Lessor’s demand for payment
thereof.  In no event shall Lessee be required to pay to Lessor any item of
Additional Rental that Lessee is obligated to pay and has paid to any third
party pursuant to any provision of this Lease.

Section 4.04.  Rentals to be Net to Lessor.  The Base Annual Rental payable
hereunder shall be net to Lessor, so that this Lease shall yield to Lessor the
Rentals specified during the Lease Term, and all Costs and obligations of every
kind and nature whatsoever relating to the Properties shall be performed and
paid by Lessee except as expressly set forth herein.  Lessee shall perform all
of its obligations under this Lease at its sole cost and expense. All Rental and
other Monetary Obligations which Lessee is required to pay hereunder shall be
the unconditional obligation of Lessee and shall be payable in full when due and
payable,

4

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

without notice or demand, and without any setoff, abatement, deferment,
deduction or counterclaim whatsoever except as expressly set forth herein.

Section 4.05.  ACH Authorization.  Upon execution of this Lease, Lessee shall
deliver to Lessor a complete Authorization Agreement – Pre‑Arranged Payments in
the form of Exhibit C attached hereto and incorporated herein by this reference,
together with a voided check for account verification, establishing arrangements
whereby payments of the Base Monthly Rental are transferred by Automated
Clearing House Debit initiated by Lessor from an account established by Lessee
at a United States bank or other financial institution to such account as Lessor
may designate.  Lessee shall continue to pay all Rental by Automated Clearing
House Debit unless otherwise directed by Lessor.

Section 4.06.  Late Charges; Default Interest.  Any delinquent payment shall, in
addition to any other remedy of Lessor, incur a late charge of five percent (5%)
(which late charge is intended to compensate Lessor for the cost of handling and
processing such delinquent payment and should not be considered interest) and
bear interest at the Default Rate, such interest to be computed from and
including the date such payment was due through and including the date of the
payment; provided, however, in no event shall Lessee be obligated to pay a sum
of late charge and interest higher than the maximum legal rate then in effect;
provided, further, that no late charge shall be due nor shall any interest
accrue hereunder with respect to the first late payment by Lessee during any
twelve (12) month period unless such payment of Rental remains unpaid for a
period of five (5) days after such payment was due or unless such payment of any
other Monetary Obligation remains unpaid for a period of five (5) days after
notice to Lessee.

Section 4.07.  Holdover.  If Lessee remains in possession of the Properties
after the expiration of the term hereof, Lessee, at Lessor’s option and within
Lessor’s sole discretion, may be deemed a tenant on a month‑to‑month basis and
shall continue to pay Rentals and other Monetary Obligations in the amounts
herein provided, except that the Base Monthly Rental shall be automatically
increased to one hundred twenty-five percent (125%) of the last Base Monthly
Rental payable under this Lease, and Lessee shall otherwise comply with all the
terms of this Lease; provided that nothing herein nor the acceptance of Rental
by Lessor shall be deemed a consent to such holding over.  Lessee shall defend,
indemnify, protect and hold the Indemnified Parties harmless from and against
any and all Losses resulting from Lessee’s failure to surrender possession upon
the expiration of the Lease Term.

Section 4.08.  Guaranty.  On or before the execution of this Lease, Lessee shall
cause Guarantor to execute and deliver to Lessor the Guaranty.

ARTICLE V

Representations and Warranties of Lessee

The representations and warranties of Lessee contained in this Article V are
being made to induce Lessor to enter into this Lease, and Lessor has relied, and
will continue to rely, upon such representations and warranties.  Lessee
represents and warrants to Lessor as follows:

Section 5.01.  Organization, Authority and Status of Lessee.  Lessee is duly
organized or formed, is validly existing and in good standing under the laws of
its state of

5

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

formation and is qualified as a foreign corporation to do business in any
jurisdiction where such qualification is required.  All necessary and
appropriate action has been taken to authorize the execution, delivery and
performance by Lessee of this Lease and of the other documents, instruments and
agreements provided for herein.  Lessee is not, and if Lessee is a “disregarded
entity,” the owner of such disregarded entity is not, a “nonresident alien,”
“foreign corporation,” “foreign partnership,” “foreign trust,” “foreign estate,”
or any other “person” that is not a “United States Person” as those terms are
defined in the Code and the regulations promulgated thereunder.  The Person who
has executed this Lease on behalf of Lessee is duly authorized to do so.

Section 5.02.  Enforceability.  This Lease constitutes the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium, or other similar laws relating to or
affecting the rights of creditors generally.

Section 5.03.  Litigation.  There are no suits, actions, proceedings or
investigations pending, or to Lessee’s knowledge, threatened against or
involving any Lessee Entity or the Properties before any arbitrator or
Governmental Authority which might reasonably result in any Material Adverse
Effect.

Section 5.04.  Absence of Breaches or Defaults.  Lessee is not in default beyond
any applicable notice and cure period under any document, instrument or
agreement to which Lessee is a party or by which Lessee, the Properties or any
of Lessee’s property is subject or bound, which has had, or could reasonably be
expected to result in, a Material Adverse Effect.  The authorization, execution,
delivery and performance of this Lease and the documents, instruments and
agreements provided for herein will not result in any breach of or default under
any document, instrument or agreement to which Lessee is a party or by which
Lessee, the Properties or any of Lessee’s property is subject or bound.

Section 5.05.  Compliance with OFAC Laws.  Lessee, and to the Lessee’s
knowledge, each of the Lessee Entities is not an individual or entity whose
property or interests are subject to being blocked under any of the OFAC Laws or
is otherwise in violation of any of the OFAC Laws; provided, however, that the
representation contained in this sentence shall not apply to any Person to the
extent such Person’s interest is in or through a U.S. Publicly Traded Entity.

Section 5.06.  Solvency.  There is no contemplated, pending or, to Lessee’s
knowledge, threatened Insolvency Event or similar proceedings, whether voluntary
or involuntary, affecting Lessee or any Lessee Entity.  

Section 5.07.  Ownership.  None of (i) Lessee, or to Lessee’s knowledge, (ii)
any Affiliate of Lessee, or (iii) any Person owning ten percent (10%) or more of
Lessee, owns, directly or indirectly, ten percent (10%) or more of the total
voting power or total value of capital stock in STORE Capital Corporation.

6

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

ARTICLE VI

Taxes and Assessments; UTILITIES; INSURANCE

Section 6.01.  Taxes.

(a)Payment.  Subject to the provisions of Section 6.01(b) below, Lessee shall
pay, prior to the earlier of delinquency or the accrual of interest on the
unpaid balance, all taxes and assessments of every type or nature assessed
against or imposed upon the Properties, Lessee or Lessor during the Lease Term
related to or arising out of this Lease and the activities of the parties
hereunder, including without limitation, (i) all taxes or assessments upon the
Properties or any part thereof and upon any personal property, trade fixtures
and improvements located on the Properties, whether belonging to Lessor or
Lessee, or any tax or charge levied in lieu of such taxes and assessments;
(ii) all taxes, charges, license fees and or similar fees imposed by reason of
the use of the Properties by Lessee; (iii) all excise, franchise, transaction,
privilege, license, sales, use and other taxes upon the Rental or other Monetary
Obligations hereunder, the leasehold estate of either party or the activities of
either party pursuant to this Lease; and (iv) all franchise, privilege or
similar taxes of Lessor calculated on the value of the Properties or on the
amount of capital apportioned to the Properties.  Notwithstanding anything in
clauses (i) through (iv) to the contrary, Lessee shall not be obligated to pay
or reimburse Lessor for any taxes based on the net income of Lessor and/or any
stamp or transfer taxes related to any change in ownership of the Properties or
any change in ownership of the Lessor.

(b)Right to Contest.  Within thirty (30) days after each tax and assessment
payment is required by this Section 6.01 to be paid, Lessee shall provide Lessor
with evidence reasonably satisfactory to Lessor that taxes and assessments have
been timely paid by Lessee.  In the event Lessor receives a tax bill, Lessor
shall forward said bill to Lessee within fifteen (15) days of Lessor’s receipt
thereof; provided, however, Lessor’s failure to forward said bill shall not
constitute a default by Lessor under this Lease.  Lessee may, at its own
expense, contest or cause to be contested (in the case of any item involving
more than $10,000, after prior written notice to Lessor, which shall be given
within fifteen (15) days of Lessee’s determination to contest any matter as
permitted herein), by appropriate legal proceedings conducted in good faith and
with due diligence, any above‑described item or lien with respect thereto or the
assessed valuation of any of the Properties, provided that (i) neither the
Properties nor any interest therein would be in any danger of being sold,
forfeited or lost by reason of such proceedings; (ii) no Event of Default has
occurred and is continuing; (iii) if and to the extent required by the
applicable taxing authority and/or Lessor, Lessee posts a bond or takes other
steps acceptable to such taxing authority and/or Lessor that removes such lien
or stays enforcement thereof; (iv) Lessee shall promptly provide Lessor with
copies of all notices received or delivered by Lessee and filings made by Lessee
in connection with such proceeding; and (v) upon termination of such
proceedings, it shall be the obligation of Lessee to pay the amount of any such
tax and assessment or part thereof as finally determined in such proceedings,
the payment of which may have been deferred during the prosecution of such
proceedings, together with any costs, fees (including attorneys’ fees and
disbursements), interest, penalties or other liabilities in connection
therewith.  Lessor shall at the request of Lessee, execute or join in the

7

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

execution of any instruments or documents necessary in connection with such
contest or proceedings, but Lessor shall incur no cost or obligation thereby.

Section 6.02.  Utilities.  Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Properties during the Lease Term.  Under no circumstances shall Lessor be
responsible for any interruption of any utility service, except to the extent
caused by Lessor’s gross negligence or willful misconduct.

Section 6.03.  Insurance.  

(a)Coverage.  Throughout the Lease Term, Lessee shall maintain, with respect to
each of the Properties, at its sole expense, the following types and amounts of
insurance:

(i)Insurance against loss or damage to real property and personal property under
an “all risk” or “special form” insurance policy, which shall include coverage
against all risks of direct physical loss, including but not limited to loss by
fire, lightning, wind, terrorism, and other risks normally included in the
standard ISO special form (and shall also include National Flood and Excess
Flood insurance for any Property located in Flood Zone A or Flood Zone V, as
designated by FEMA, or otherwise located in a flood zone area identified by FEMA
as a 100-year flood zone or special hazard area, and earthquake insurance if any
Property is located within a moderate to high earthquake hazard zone as
determined by an approved insurance company set forth in Section 6.03(b)(x)
below).  Such policy shall also include soft costs, coverage for ordinance or
law covering the loss of value of the undamaged portion of the Properties, costs
to demolish and the increased costs of construction if any of the improvements
located on, or the use of, the Properties shall at any time constitute legal
non-conforming structures or uses.  Ordinance or law limits shall be in an
amount equal to the full replacement cost for the loss of value of the undamaged
portion of the Properties and no less than 25% of the replacement cost for costs
to demolish and the increased cost of construction, or in an amount otherwise
specified by Lessor.  Such insurance shall be in amounts not less than 100% of
the full insurable replacement cost values (without deduction for depreciation),
with an agreed amount endorsement or without any coinsurance provision, and with
sublimits satisfactory to Lessor, as determined from time to time at Lessor’s
request but not more frequently than once in any 12-month period.

(ii)Commercial general liability insurance, including products and completed
operation liability, covering Lessor and Lessee against bodily injury liability,
property damage liability and personal and advertising injury, including any
liability arising out of the ownership, maintenance, repair, condition or
operation of every Property or adjoining ways, streets, parking lots or
sidewalks.  Such insurance policy or policies shall contain a broad form
contractual liability endorsement under which the insurer agrees to insure
Lessee’s obligations under Article X hereof to the extent insurable, and a
“severability of interest” clause or endorsement which precludes the insurer
from denying the claim of

8

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Lessee or Lessor because of the negligence or other acts of the other, shall be
in amounts of not less than $10,000,000 per occurrence for bodily injury and
property damage, and $20,000,000 general aggregate, and shall be of form and
substance satisfactory to Lessor.  Such limits of insurance can be acquired
through Commercial General liability and Umbrella liability policies.

(iii)Workers’ compensation and Employers Liability insurance with statutorily
mandated limits covering all persons employed by Lessee on the Properties in
connection with any work done on or about any of the Properties for which claims
for death or bodily injury could be asserted against Lessor, Lessee or the
Properties.

(iv)Business interruption insurance including Rental Value Insurance payable to
Lessor at all locations for a period of not less than twelve (12) months.  Such
insurance is to follow the form of the real property “all risk” or “special
form” coverage and is not to contain a co‑insurance clause.  Such insurance is
to have a minimum of 180 days of extended period of indemnity.

(v)Automobile liability insurance, including owned, non-owned and hired car
liability insurance for combined limits of liability of $5,000,000 per
occurrence.  The limits of liability can be provided in a combination of an
automobile liability policy and an umbrella liability policy.

(vi)Comprehensive Boiler and Machinery or Equipment Breakdown Insurance against
loss or damage from explosion of any steam or pressure boilers or similar
apparatus, if any, and other building equipment including HVAC units located in
or about each Property and in an amount equal to the lesser of 25% of the 100%
replacement cost of each Property or $5,000,000.

(vii)Such additional and/or other insurance and in such amounts as at the time
is customarily carried by prudent owners or tenants with respect to improvements
and personal property similar in character, location and use and occupancy to
each Property; provided, however, that such requirement will only apply if there
is a change in Lessee’s operations or an increase in hazard at the Properties.

(b)Insurance Provisions.  All insurance policies shall:

(i)provide for a waiver of subrogation by the insurer as to claims against
Lessor, its employees and agents;

(ii)be primary and provide that any “other insurance” clause in the insurance
policy shall exclude any policies of insurance maintained by Lessor and the
insurance policy shall not be brought into contribution with insurance
maintained by Lessor; provided, however, that the foregoing requirement shall
only apply to Lessee’s property, commercial general liability insurance,
automobile liability insurance, and umbrella liability policies;

9

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

(iii)contain deductibles not to exceed $25,000 for all coverages except the
deductible for (A) “all risk” policies shall not exceed $100,000, (B) named
storm coverage shall not exceed the greater of five percent (5%) of the insured
value or $250,000, (C) earthquake coverage shall not exceed the greater of two
percent (2%) of the insured value or $250,000, and (D) commercial general
liability shall not exceed $150,000;

(iv)contain a standard non‑contributory mortgagee clause or endorsement in favor
of any Lender designated by Lessor;

(v)provide that the policy of insurance shall not be terminated or cancelled
without at least thirty (30) days’ prior written notice to Lessor and to any
Lender covered by any standard mortgagee clause or endorsement;

(vi)intentionally deleted;

(vii)be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof;

(viii)except for workers’ compensation insurance referred to in
Section 6.03(a)(iii) above, name Lessor and any Lessor Affiliate or Lender
requested by Lessor, as an “additional insured” with respect to liability
insurance, and as an “additional named insured” or “additional insured” with
respect to real property and rental value insurance, as appropriate and as their
interests may appear;

(ix)be evidenced by delivery to Lessor and any Lender designated by Lessor of an
Acord Form 28 for property, business interruption and boiler & machinery
coverage (or any other form requested by Lessor) and an Acord Form 25 for
commercial general liability, workers’ compensation and umbrella coverage (or
any other form requested by Lessor); provided that in the event that either such
form is no longer available, such evidence of insurance shall be in a form
reasonably satisfactory to Lessor and any Lender designated by Lessor; and

(x)be issued by insurance companies licensed to do business in the states where
the Properties are located and which are rated no less than A-X by Best’s
Insurance Guide or are otherwise approved by Lessor.

(c)Additional Obligations.  It is expressly understood and agreed that (i) if
any insurance required hereunder, or any part thereof, shall expire, be
withdrawn, become void by breach of any condition thereof by Lessee, or become
void or in jeopardy by reason of the failure or impairment of the capital of any
insurer, Lessee shall immediately obtain new or additional insurance reasonably
satisfactory to Lessor and any Lender designated by Lessor; (ii) the minimum
limits of insurance coverage set forth in this Section 6.03 shall not limit the
liability of Lessee for its acts or omissions as provided in this Lease; (iii)
Lessee shall procure policies for all insurance for periods of not less than one
year and shall provide to Lessor and any servicer or Lender of Lessor
certificates of insurance or, upon Lessor’s request, duplicate originals of
insurance

10

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

policies evidencing that insurance satisfying the requirements of this Lease is
in effect at all times; (iv) Lessee shall pay as they become due all premiums
for the insurance required by this Section 6.03; (v) in the event that Lessee
fails to comply with any of the requirements set forth in this Section 6.03,
within ten (10) days of the giving of written notice by Lessor to Lessee, (A)
Lessor shall be entitled to procure such insurance; and (B) any sums expended by
Lessor in procuring such insurance shall be Additional Rental and shall be
repaid by Lessee, together with interest thereon at the Default Rate, from the
time of payment by Lessor until fully paid by Lessee immediately upon written
demand therefor by Lessor; and (vi) Lessee shall maintain all insurance policies
required in this Section 6.03 not to be cancelled, invalidated or suspended on
account of the conduct of Lessee, its officers, directors, managers, members,
employees or agents, or anyone acting for Lessee or any subtenant or other
occupant of the Properties, and shall comply with all policy conditions and
warranties at all times to avoid a forfeiture of all or a part of any insurance
payment.

(d)Blanket Policies.  Notwithstanding anything to the contrary in this Section
6.03, any insurance which Lessee is required to obtain pursuant to this Section
6.03 may be carried under a “blanket” policy or policies covering other
properties or liabilities of Lessee provided that such “blanket” policy or
policies otherwise comply with the provisions of this Section 6.03.

Section 6.04.  Environmental Insurance. Throughout the first ten (10) years of
the Lease Term, Lessor shall include each of the Properties located at 31 Union
Electric Rd., Burgettstown, PA and 725 Bell Ave., Carnegie, PA (collectively,
the “Environmental Insurance Properties”) in the Master Environmental Policy;
provided that, on or before the Effective Date Lessee shall pay $40,000 in total
to Lessor for the Environmental Insurance Properties Property’s pro rata share
of the premium of for such Master Environmental Policy.  Thereafter, Lessee
shall, upon not less than thirty (30) days written notice from Lessor, reimburse
Lessor for each of the Environmental Insurance Properties reasonable pro rata
share of the premium paid by Lessor at the time of each renewal of such Master
Environmental Policy.  Notwithstanding the foregoing, if at any time during the
Lease Term (i) Lessor is not able to include either of the Environmental
Insurance Properties in the Master Environmental Policy due to environmental
insurer’s rejection or refusal to insure or because the Master Environmental
Policy is no longer available and has provided not less than thirty (30) days
written notice to Lessee of such inability, or (ii) upon not less than thirty
(30) days written notice to Lessor, Lessee elects not to be included under the
Master Environmental Policy, then in either case, Lessee shall maintain, at its
sole cost and expense, an Environmental Policy with respect to each of the
Environmental Insurance Properties in form reasonably satisfactory to Lessor in
its reasonable discretion in lieu of the Master Environmental Policy.  If Lessor
is not able to include either of the Environmental Insurance Properties in the
Master Environmental Policy due to environmental insurer’s rejection or refusal
to insure or because the Master Environmental Policy is no longer available as
set forth in subsection (i) above, then Lessor shall use commercially reasonable
efforts to assist Lessee in obtaining an Environmental Policy.  Lessor and
Lessee each acknowledge and agree that (a) no party shall amend or terminate the
Environmental Policy without the prior written consent of the other party; and
(b) this Lease shall be referenced as an “insured contract” under the
Environmental Policy.

Section 6.05.  Tax Impound.  Upon the occurrence of an Event of Default and with
respect to each Event of Default, in addition to any other remedies, Lessor may
require Lessee

11

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

to pay to Lessor on the first day of each month the amount that Lessor
reasonably estimates will be necessary in order to accumulate with Lessor
sufficient funds in an impound account (which shall not be deemed a trust fund)
(the “Reserve”) for Lessor to pay any and all real estate taxes (“Real Estate
Taxes”) for the Properties for the ensuing twelve (12) months, or, if due
sooner, Lessee shall pay the required amount immediately upon Lessor’s demand
therefor.  In the foregoing event, Lessor shall provide Lessee with evidence
reasonably satisfactory to Lessee that payment of the Real Estate Taxes was made
in a timely fashion.  In the event that the Reserve does not contain sufficient
funds to timely pay any Real Estate Taxes, upon Lessor’s written notification
thereof, Lessee shall, within five (5) Business Days of such notice, provide
funds to Lessor in the amount of such deficiency.  Lessor shall pay or cause to
be paid directly to the applicable taxing authorities any Real Estate Taxes then
due and payable for which there are funds in the Reserve; provided, however,
that in no event shall Lessor be obligated to pay any Real Estate Taxes in
excess of the funds held in the Reserve, and Lessee shall remain liable for any
and all Real Estate Taxes, including fines, penalties, interest or additional
costs imposed by any taxing authority (unless incurred as a result of Lessor’s
failure to timely pay Real Estate Taxes for which it had funds in the
Reserve).  Lessee shall cooperate fully with Lessor in assuring that the Real
Estate Taxes are timely paid.  Lessor may deposit all Reserve funds in accounts
insured by any federal or state agency and may commingle such funds with other
funds and accounts of Lessor.  Interest or other gains from such funds, if any,
shall be the sole property of Lessor. Upon an Event of Default, in addition to
any other remedies, Lessor may apply all impounded funds in the Reserve against
any sums due from Lessee to Lessor.  Lessor shall give to Lessee an annual
accounting showing all credits and debits to and from such impounded funds
received from Lessee.

ARTICLE VII

MAINTENANCE; ALTERATIONS

Section 7.01.  Condition of Property; Maintenance.  Lessee hereby accepts the
Properties “AS IS” and “WHERE IS” with no representation or warranty of Lessor
as to the condition thereof.  Lessee shall, at its sole cost and expense, be
responsible for (a) keeping all of the building, structures and improvements
erected on each of the Properties in reasonably good order and repair, free from
actual or constructive waste; (b) subject to Article XI,  the repair or
reconstruction of any building, structures or improvements erected on the
Properties damaged or destroyed by a Casualty; (c) subject to Section 7.02,
making all necessary structural, non-structural, exterior and interior repairs
and replacements to any building, structures or improvements erected on the
Properties; (d) operating the Properties in accordance with those standards
adopted by Lessee from time to time on a system‑wide basis for the Permitted
Facilities; (e) (i) ensuring that no party encroaches upon any Property, (ii)
except as otherwise set forth in this Lease, protecting, defending,
indemnifying, releasing and holding the Indemnified Parties harmless from and
against any and all claims and Losses arising out of or in any way relating to
any encroachments and/or activities upon any Property caused by any Person; and
(iii) prosecuting any claims that Lessee seeks to bring against any Person
relating to Lessee’s use and possession of any Property; and (f) paying all
operating costs of the Properties in the ordinary course of business.  Lessee
waives any right to require Lessor to maintain, repair or rebuild all or any
part of the Properties or make repairs at the expense of Lessor pursuant to any
Legal Requirements at any time in effect.

12

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Section 7.02.  Alterations and Improvements.  During the Lease Term, Lessee
shall not alter the exterior, structural, plumbing or electrical elements of the
Properties in any manner without the consent of Lessor, which consent shall not
be unreasonably withheld or conditioned; provided, however, Lessee may undertake
any and all additions, modifications, improvements or alterations to the
Premises that it deems necessary for the use and occupancy of the Premises
without Lessor’s prior written consent if such alterations do not adversely
affect the structural elements or value of the Properties and if the cost of
such alterations, individually, does not exceed $100,000.    If Lessor’s consent
is required hereunder and Lessor consents to the making of any such alterations,
the same shall be made by Lessee at Lessee’s sole expense by a licensed
contractor and according to plans and specifications approved by Lessor and
subject to such other conditions as Lessor shall reasonably require.  Any work
at any time commenced by Lessee on the Properties shall be prosecuted diligently
to completion, shall be of good workmanship and materials and shall comply fully
with all the terms of this Lease and all Legal Requirements.  Upon completion of
any alterations individually costing $100,000 or more, Lessee shall promptly
provide Lessor with evidence of full payment to all laborers and materialmen
contributing to the alterations.  Additionally, upon completion of any
alterations individually costing $100,000 or more, Lessee shall promptly provide
Lessor with (a) an architect’s certificate certifying the alterations to have
been completed in conformity with the plans and specifications (if the
alterations are of such a nature as would require the issuance of such a
certificate from the architect); (b) a certificate of occupancy (if the
alterations are of such a nature as would require the issuance of a certificate
of occupancy); and (c) any other documents or information reasonably requested
by Lessor.  Lessee shall keep the Properties free from any liens arising out of
any work performed on, or materials furnished to, the Properties.  Lessee shall
execute and file or record, as appropriate, a “Notice of Non‑Responsibility,” or
any equivalent notice permitted under applicable Law in the states where the
Properties are located which provides that Lessor is not responsible for the
payment of any costs or expenses relating to the additions or alterations.  Any
addition to or alteration of the Properties shall be deemed a part of the
Properties and belong to Lessor (excluding, for the avoidance of doubt, any
Personalty) and Lessee shall execute and deliver to Lessor such instruments as
Lessor may require to evidence the ownership by Lessor of such addition or
alteration.

Section 7.03.  Encumbrances.  During the Lease Term, subject to receipt of
Lessor’s prior written consent which shall not be unreasonably withheld,
conditioned or delayed, Lessee shall have the right to grant utility and service
easements, licenses, rights of way and other rights or privileges on, over,
under and above the Properties as are reasonably required in connection with
Lessee’s use of the Properties in accordance with the terms of this Lease.
Lessor shall execute and deliver any instrument necessary or appropriate to
confirm and grant or release any such easement, license, right of way or other
right or privilege upon the written request of Lessee.  During the Lease Term,
Lessor shall have the right to grant easements on, over, under and above the
Properties without the prior consent of Lessee but upon prior notice to Lessee,
provided that such easements will not materially interfere with Lessee’s use of
the Properties or impose any material obligation on Lessee.  Lessee shall comply
with and perform all obligations of Lessor under all easements, declarations,
covenants, restrictions and other items of record now encumbering the Properties
and any future easements granted by Lessor in accordance with the immediately
preceding sentence.  

13

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

ARTICLE VIII

Use of the Properties; Compliance; Environmental; Mineral rights

Section 8.01.  Use.  

(a)Continuous Use.  During the Lease Term, each of the Properties shall be used
solely for the operation of a Permitted Facility.  Except during periods when a
Property is untenantable due to Casualty or Condemnation (and provided that
Lessee continues to strictly comply with the other terms and conditions of this
Lease), and except for the Operating Subleases (defined in Section 14.04 below),
Lessee shall at all times during the Lease Term occupy the Properties and shall
diligently operate its business on the Properties. In the event that Lessee
shall change the use of the Properties, only as may be expressly permitted
herein or consented to by Lessor in writing (such consent not to be unreasonably
withheld), Lessee shall provide Lessor with written notice of any such change.

(b)“Go Dark” Right. Notwithstanding any provision contained herein, Lessee shall
not be in default under this Section 8.01 until Lessee fails to continue to
operate its business at any of the Properties (excluding instances of Casualty,
Condemnation and Force Majeure) for more than ninety (90) consecutive
days.  Thereafter, in the event Lessee is unable to operate the applicable
Property as a Permitted Facility due to circumstances beyond the reasonable
control of Lessee (and Lessee provides to Lessor an officer’s certificate
executed by an officer of Lessee certifying to the same), then in such event,
Lessee shall not be in default so long as: (i) within ninety (90) days following
such initial ninety (90) day period, Lessee (A) re-opens the applicable
Property, or (B) provides Lessor with an officer's certificate certifying the
good faith business reasons Lessee is unable to reopen within said ninety (90)
day period and setting forth the additional time frame Lessee will need in order
to comply, in its reasonable business discretion, with this Section 8.01; or
(ii) Lessee certifies to Lessor that it is actively engaged in finding a new
lessee or sublessee as permitted under this Lease and Lessee provides Lessor
with periodic updates every thirty (30) days. In the case of item (i)(B), Lessor
shall, in its reasonable discretion based upon the certificate provided by
Lessee, determine the additional time frame Lessee will have to comply with this
Section 8.01.  In the case of item (ii), Lessor shall use commercially
reasonable efforts to assist Lessee in marketing the Property in order to
identify a new lessee or sublessee, provided the same shall be at no material
cost to Lessor.  Notwithstanding any provision contained in this Section
8.01(b), (A) Lessee shall provide Lessor with written notice at least ten (10)
days prior to the applicable Property going dark, and (B) the terms and
provisions of this Lease and Lessee’s obligations hereunder shall remain in full
force and effect during any go dark period, and (C) in no event shall Lessee “go
dark” in any manner that would violate any recorded easements, restrictions,
liens and encumbrances affecting the Property in any material respect or give a
third party any right to acquire title to the applicable Property as a result of
a Property going dark, and (D) in no event other than a Force Majeure Event
shall Lessee “go dark” at more than one (1) Property at any time.

Section 8.02.  Compliance.  Lessee’s use and occupation of each of the
Properties, and the condition thereof, shall, at Lessee’s sole cost and expense,
comply with all Legal

14

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Requirements and all restrictions, covenants and encumbrances of record, and any
owner obligations under such Legal Requirements, or restrictions, covenants and
encumbrances of record, with respect to the Properties, in either event, the
failure with which to comply could have a Material Adverse Effect.  Without in
any way limiting the foregoing provisions, Lessee shall comply with all Legal
Requirements relating to anti‑terrorism, trade embargos, economic sanctions,
Anti-Money Laundering Laws, and the Americans with Disabilities Act of 1990, as
such act may be amended from time to time, and all regulations promulgated
thereunder, as it affects the Properties now or hereafter in effect.  Lessee
shall obtain, maintain and comply with all required licenses and permits, both
governmental and private, to use and operate the Properties as Permitted
Facilities.  Upon Lessor’s written request from time to time during the Lease
Term, Lessee shall certify in writing to Lessor that Lessee’s representations,
warranties and obligations under Section 5.05 and this Section 8.02 remain true
and correct and have not been breached.  Lessee shall promptly notify Lessor in
writing if any of such representations, warranties or covenants are no longer
true or have been breached or if Lessee has a reasonable basis to believe that
they may no longer be true or have been breached.  In connection with such an
event, Lessee shall comply with all Legal Requirements and directives of
Governmental Authorities and, at Lessor’s request, provide to Lessor copies of
all notices, reports and other communications exchanged with, or received from,
Governmental Authorities relating to such an event.  Lessee shall also reimburse
Lessor for all Costs incurred by Lessor in evaluating the effect of such an
event on the Properties and this Lease, in obtaining any necessary license from
Governmental Authorities as may be necessary for Lessor to enforce its rights
under the Transaction Documents, and in complying with all Legal Requirements
applicable to Lessor as the result of the existence of such an event and for any
penalties or fines imposed upon Lessor as a result thereof.  Lessee will use its
best efforts to prevent any act or condition to exist on or about the Properties
that will materially increase any insurance rate thereon, except when such acts
are required in the normal course of its business, and Lessee shall pay for such
increase. Lessee agrees that it will defend, indemnify and hold harmless the
Indemnified Parties from and against any and all Losses caused by, incurred or
resulting from Lessee’s failure to comply with its obligations under this
Section, except to the extent caused by the gross negligence or willful
misconduct of Lessor.  

Section 8.03.  Environmental.

(a)Covenants.

(i)Lessee covenants to Lessor during the Lease Term, subject to the limitations
of subsection (ii) below, as follows:

(A)All uses and operations on or of the Properties, whether by Lessee or any
other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto.

(B)There shall be no Releases in, on, under or from the Properties, except in
Permitted Amounts.

(C)There shall be no Hazardous Materials or Regulated Substances in, on or under
the Properties, except in Permitted Amounts.  Above and below ground storage
tanks shall be properly permitted and only used as permitted.

15

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

(D)Lessee shall keep the Properties or cause the Properties to be kept free and
clear of all Environmental Liens, whether due to any act or omission of Lessee
or any other Person.

(E)Lessee shall not act or fail to act or allow any other tenant, occupant,
guest, customer or other user of the Properties to act or fail to act in any way
that (1) materially increases a risk to human health or the environment, (2) 
poses an unreasonable or unacceptable risk of harm to any Person or the
environment (whether on or off any of the Properties), (3) has a Material
Adverse Effect, (4) is contrary to any material requirement set forth in the
insurance policies maintained by Lessee or Lessor, (5) constitutes a public or
private nuisance or constitutes waste, (6) violates any covenant, condition,
agreement or easement applicable to the Properties, or (7) would result in any
reopening or reconsideration of any prior investigation or causes a new
investigation by a Governmental Authority having jurisdiction over any Property.

(F)Lessee shall, at its sole cost and expense, fully and expeditiously cooperate
in all activities pursuant to this Section 8.03, including but not limited to
providing all relevant information and making knowledgeable persons available
for interviews.

(ii)Notwithstanding any provision of this Lease to the contrary, a default shall
not be deemed to have occurred as a result of the failure of Lessee to satisfy
any one or more of the covenants set forth in subsections (A) through (E) above
provided that Lessee shall be in compliance with the requirements of any
Governmental Authority with respect to the Remediation of any Release at the
Properties.

(b)Notification Requirements.  Each party hereto shall promptly notify the other
party in writing after obtaining actual knowledge of (i) any Releases or
Threatened Releases in, on, under or from any of the Properties other than in
Permitted Amounts, or migrating towards any of the Properties; (ii) any
non‑compliance with any Environmental Laws related in any way to any of the
Properties; (iii) any actual or potential Environmental Lien or activity use
limitation; (iv) any required or proposed Remediation of environmental
conditions relating to any of the Properties required by applicable Governmental
Authorities; and (v) any written or oral notice or other communication of which
the notifying party becomes aware from any source whatsoever (including but not
limited to a Governmental Authority) relating in any way to Hazardous Materials,
Regulated Substances or above or below ground storage tanks, or Remediation
thereof at or on any of the Properties, other than in Permitted Amounts,
possible liability of any Person relating to any of the Properties pursuant to
any Environmental Law, other environmental conditions in connection with any of
the Properties, or any actual or potential administrative or judicial
proceedings in connection with anything referred to in this Section.  Lessee
shall, upon Lessor’s written request, deliver to Lessor a certificate stating
that Lessee, to Lessee’s knowledge, is and has been in material compliance with
all of the environmental representations, warranties and covenants in this
Lease.  

16

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

(c)Remediation.  Lessee shall, at its sole cost and expense, and without
limiting any other provision of this Lease, effectuate any Remediation required
by any Governmental Authority of any condition (including, but not limited to, a
Release or Threatened Release) in, on, under or from the Properties and take any
other reasonable action deemed necessary by any Governmental Authority for
protection of human health or the environment.  Should Lessee fail to undertake
any required Remediation in accordance with the preceding sentence, Lessor,
after written notice to Lessee and Lessee’s failure to promptly undertake such
Remediation, shall be permitted to complete such Remediation, and all Costs
incurred in connection therewith shall be paid by Lessee.  Any Cost so paid by
Lessor, together with interest at the Default Rate, shall be deemed to be
Additional Rental hereunder and shall be immediately due from Lessee to Lessor
upon Lessee’s receipt of an invoice from Lessor.  

(d)Indemnification.  Lessee shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless each of the Indemnified Parties
from and against any and all Losses, including, but not limited to, all Costs of
Remediation (whether or not performed voluntarily), arising out of or in any way
relating to any Environmental Laws, Hazardous Materials, Regulated Substances,
above or below ground storage tanks, or other environmental matters concerning
the Properties, except to the extent caused by the gross negligence or willful
misconduct of Lessor.  It is expressly understood and agreed that Lessee’s
obligations under this Section shall survive the expiration or earlier
termination of this Lease for any reason.

(e)Right of Entry.  In the event that Lessor has a reasonable basis to believe
that a Release or a violation of any Environmental Law has occurred, Lessor and
any other Person designated by Lessor, including but not limited to any
receiver, any representative of a Governmental Authority, and any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Properties at all reasonable times, upon reasonable prior notice to Lessee
(except in the event of an emergency, in which case no notice shall be
required), to assess any and all aspects of the environmental condition of any
Property and its use, including but not limited to conducting any environmental
assessment or audit (the scope of which shall be determined in Lessor’s
commercially reasonable discretion) and taking samples of soil, groundwater or
other water, air, or building materials, and conducting other invasive
testing.  Lessee shall cooperate with and provide access to Lessor and any other
Person designated by Lessor.  Any such assessment or investigation shall be at
Lessor’s sole cost and expense, except that any such assessment or investigation
performed because Lessor has a reasonable basis to believe that a Release or a
violation of any Environmental Law has occurred shall be at Lessee’s sole cost
and expense.

(f)Survival.  The obligations of Lessee and the rights and remedies of Lessor
under this Section 8.03 shall survive the termination, expiration and/or release
of this Lease.

Section 8.04.  Mineral Rights.  As a material inducement to Lessee’s willingness
to enter into the Transaction and the other Transaction Documents, Lessor hereby
covenants and agrees Lessor shall not exercise, or grant any right to any third
party to exercise, any rights to use the surface of the Properties in connection
with any activity related to the exploration, development, production, mining,
storage, transmission or transportation of coal, oil, natural gas

17

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

or other minerals at or beneath the Properties during the Term of this Lease.
Further, Lessor hereby covenants and agrees that Lessor shall not sever or
attempt to sever any mineral rights associated with the Properties, in each
case, separate and apart from fee title to the Properties, and any such
attempted assignment or severance shall be void ab initio.

ARTICLE IX

additional COVENANTS

Section 9.01.  Performance at Lessee’s Expense.  Lessee acknowledges and
confirms that Lessor may impose reasonable administrative, processing or
servicing fees, and collect its reasonable attorneys’ fees, costs and expenses
in connection with (a) any extension, renewal, modification, amendment and
termination of this Lease requested by Lessee; (b) any release or substitution
of Properties requested by Lessee; (c) the procurement of consents, waivers and
approvals with respect to the Properties or any matter related to this Lease
requested by Lessee; (d) the review of any assignment or sublease or proposed
assignment or sublease or the preparation or review of any subordination or
non‑disturbance agreement requested by Lessee; (e) the collection, maintenance
and/or disbursement of reserves created under this Lease or the other
Transaction Documents (following an Event of Default); and (f) inspections
required to make certain determinations under this Lease or the other
Transaction Documents following Lessor’s reasonable belief of a breach under
this Lease or any other Transaction Documents.

Section 9.02.  Inspection.  Lessor and its authorized representatives shall have
the right, at all reasonable times and upon giving reasonable prior notice
(except in the event of an emergency, in which case no prior notice shall be
required), to enter the Properties or any part thereof and inspect the
same.  Lessee hereby waives any claim for damages for any injury or
inconvenience to or interference with Lessee’s business, any loss of occupancy
or quiet enjoyment of the Properties and any other loss occasioned by such
entry, but, subject to Section 10.01, excluding damages arising as a result of
the gross negligence or willful misconduct of Lessor.

Section 9.03.  Financial Information.

(a)Financial Statements.  To the extent not filed with the Securities and
Exchange Commission and publicly available on EDGAR, Lessee will furnish Lessor,
within forty five (45) days after the end of each fiscal quarter and within one
hundred twenty (120) days after the end of each fiscal year of Lessee and Lessee
Reporting Entities, Lessee shall deliver to Lessor (i) complete consolidated
financial statements that consolidate Lessee and Lessee Reporting Entities,
including a balance sheet, profit and loss statement, statement of stockholders’
equity and statement of cash flows and all other related schedules for the
fiscal period then ended, such statements to detail separately interest expense,
income taxes, non-cash expenses, material non-recurring expenses, operating
lease expense and current portion of long-term debt – capital leases; (ii)
income statements for the business at each of the Properties; and (iii) the
supplemental financial information set forth on Schedule 9.03.  Notwithstanding
the foregoing, the parties acknowledge and agree that Lessee can satisfy the
foregoing quarterly reporting requirements by providing Lessor with a financial
reporting package in the same form as that certain Financial Reporting Package
dated December 2017 for

18

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Lessee within forty five (45) days after the end of each fiscal quarter of
Lessee and Lessee Reporting Entities.  All such financial statements shall be
prepared in accordance with GAAP, and shall be certified to be accurate and
complete by an officer or director of each Lessee Reporting Entity.  In the
event that Lessee’s business at the Properties is ordinarily consolidated with
other business for financial statements purposes, a separate profit and loss
statement shall be provided showing separately the sales, profits and losses
pertaining to each Property with interest expense, income taxes, non-cash
expenses, material non-recurring expenses and operating lease expense (rent),
with the basis for allocation of overhead or other charges being clearly set
forth in accordance with Schedule 9.03.  The financial statements delivered to
Lessor need not be audited, but Lessee shall deliver to Lessor copies of any
audited financial statements of the Lessee Reporting Entities which may be
prepared, as soon as they are available.

(b)Other Information.  Notwithstanding any provision contained herein, upon
request of Lessor in connection with Lessor’s filings with or disclosures to the
Securities and Exchange Commission or other Governmental Authority or in
connection with any proposed sale or mortgaging of all or any portion of the
Properties, Lessee will provide to Lessor, at no additional cost or expense to
Lessee, any and all financial information and/or financial statements of Lessee
Reporting Entities (and in the form or forms) as reasonably requested by Lessor.

Section 9.04.  OFAC Laws.  Upon receipt of notice or upon actual knowledge
thereof, Lessee shall immediately notify Lessor in writing if any Person owning
(directly or indirectly) any interest in any of the Lessee Entities, or any
director, officer, shareholder, member, manager or partner of any of such
holders is a Person whose property or interests are subject to being blocked
under any of the OFAC Laws, or is otherwise in violation of any of the OFAC
Laws, or is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, drug trafficking, terrorist‑related activities or
any violation of the Anti‑Money Laundering Laws, has been assessed civil
penalties under these or related Laws, or has had funds seized or forfeited in
an action under these or related Laws; provided, however, that the covenant in
this Section 9.04 shall not apply to any Person to the extent such Person’s
interest is in or through a U.S. Publicly Traded Entity.

Section 9.05.  Estoppel Certificate.  At any time, and from time to time, Lessee
shall, promptly and in no event later than ten (10) business days after a
request from Lessor or any Lender or mortgagee of Lessor, execute, acknowledge
and deliver to Lessor or such Lender or mortgagee, as the case may be, a
certificate in the form supplied by Lessor, certifying: (a) that Lessee has
accepted the Properties; (b) that this Lease is in full force and effect and has
not been modified (or if modified, setting forth all modifications), or, if this
Lease is not in full force and effect, the certificate shall so specify the
reasons therefor; (c) the commencement and expiration dates of the Lease Term;
(d) the date to which the Rentals have been paid under this Lease and the amount
thereof then payable; (e) whether there are then any existing defaults by Lessor
in the performance of its obligations under this Lease, and, if there are any
such defaults, specifying the nature and extent thereof; (f) that no notice has
been received by Lessee of any default under this Lease which has not been
cured, except as to defaults specified in the certificate; (g) the capacity of
the Person executing such certificate, and that such Person is duly authorized
to execute the same on behalf of Lessee; (h) that neither Lessor nor any Lender
or mortgagee has actual involvement in the management or control of decision

19

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

making related to the operational aspects or the day‑to‑day operation of the
Properties, including any handling or disposal of Hazardous Materials or
Regulated Substances; and (i) any other information reasonably requested by
Lessor or any Lender or mortgagee, as the case may be.  

ARTICLE X

RELEASE AND Indemnification

Section 10.01.  Release and Indemnification.  Lessee agrees to use and occupy
the Properties at its own risk and hereby releases Lessor and Lessor’s agents
and employees from all claims for any damage or injury to the full extent
permitted by Law.  except to the extent caused by lessor’s gross negligence or
intentional misconduct, Lessee agrees that Lessor shall not be responsible or
liable to Lessee or Lessee’s employees, agents, customers, licensees or invitees
for bodily injury, personal injury or property damage occasioned by the acts or
omissions of any other lessee or any other Person.  Lessee agrees that any
employee or agent to whom the Properties or any part thereof shall be entrusted
by or on behalf of Lessee shall be acting as Lessee’s agent with respect to the
Properties or any part thereof, and neither Lessor nor Lessor’s agents,
employees or contractors shall be liable for any loss of or damage to the
Properties or any part thereof except to the extent caused by lessor’s gross
negligence or willful misconduct.  Lessee shall indemnify, protect, defend and
hold harmless each of the Indemnified Parties from and against any and all
Losses (excluding Losses suffered by an Indemnified Party arising out of the
willful misconduct of such Indemnified Party OCCURRING ON OR AFTER THE EFFECTIVE
DATE) caused by, incurred or resulting from Lessee’s operations or by Lessee’s
use and occupancy of the Properties, whether relating to its original design or
construction, latent defects, alteration, maintenance, use by Lessee or any
Person thereon, supervision or otherwise, or from any breach of, default under,
or failure to perform, any term or provision of this Lease by Lessee, its
officers, employees, agents or other Persons.  It is expressly understood and
agreed that Lessee’s obligations under this Section shall survive the expiration
or earlier termination of this Lease for any reason whatsoever.

ARTICLE XI

Condemnation and Casualty

Section 11.01.  Notification.  Lessee shall promptly give Lessor written notice
of (a) any Condemnation of any of the Properties, (b) the commencement of any
proceedings or negotiations which might result in a Condemnation of any of the
Properties, and (c) any Casualty to any of the Properties or any part
thereof.  Such notice shall provide a general description of the nature and
extent of such Condemnation, proceedings, negotiations or Casualty, and shall
include copies of any documents or notices received in connection

20

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

therewith. Thereafter, Lessee shall promptly send Lessor copies of all notices,
correspondence and pleadings relating to any such Condemnation, proceedings,
negotiations or Casualty.

Section 11.02.  Total Condemnation.  In the event of a Condemnation of all or
substantially all of any of the Properties, and if as a result of such
Condemnation: (i) access to the Property to and from the publicly dedicated
roads adjacent to the Property as of the Effective Date is permanently and
materially impaired such that Lessee no longer has access to such dedicated
road; (ii) there is insufficient parking to operate the Property as a Permitted
Facility under applicable Laws; or (iii) the Condemnation includes a portion of
the building such that the remaining portion is unsuitable for use as a
Permitted Facility, as determined by Lessee in the exercise of good faith
business judgment (and Lessee provides to Lessor an officer’s certificate
executed by an officer of Lessee certifying to the same) (each such event, a
“Total Condemnation”), then, in such event:

(a)Termination of Lease.  On the date of the Total Condemnation, all obligations
of either party hereunder with respect to the applicable Property shall cease
and the Base Annual Rental shall be reduced as set forth in Section 11.03(c)
below; provided, however, that Lessee’s obligations to the Indemnified Parties
under any indemnification provisions of this Lease with respect to such Property
and Lessee’s obligation to pay Rental and all other Monetary Obligations
(whether payable to Lessor or a third party) accruing under this Lease with
respect to such Property prior to the date of termination shall survive such
termination.  If the date of such Total Condemnation is other than the first day
of a month, the Base Monthly Rental for the month in which such Total
Condemnation occurs shall be apportioned based on the date of the Total
Condemnation.

(b)Net Award.  Subject to Section 11.07 below, Lessor shall be entitled to
receive the entire Net Award in connection with a Total Condemnation without
deduction for any estate vested in Lessee by this Lease, and Lessee hereby
expressly assigns to Lessor all of its right, title and interest in and to every
such Net Award and agrees that Lessee shall not be entitled to any Net Award or
other payment for the value of Lessee’s leasehold interest in this Lease.

Section 11.03.  Partial Condemnation or Casualty.  In the event of a
Condemnation which is not a Total Condemnation (each such event, a “Partial
Condemnation”), or in the event of a Casualty:

(a)Net Awards.  Subject to Section 11.03(b)(ii) and Section 11.07 below, all Net
Awards shall be paid to Lessor.

(b)Continuance of Lease. This Lease shall continue in full force and effect upon
the following terms:

(i)All Rental and other Monetary Obligations due under this Lease shall continue
unabated.

(ii)Lessee shall promptly commence and diligently prosecute restoration of such
Property to the same condition, as nearly as practicable, as prior to such
Partial Condemnation or Casualty as reasonably approved by

21

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Lessor.  Subject to the terms and provisions of the Mortgages and upon the
written request of Lessee (accompanied by evidence reasonably satisfactory to
Lessor that such amount has been paid or is due and payable and is properly part
of such costs, and that Lessee has complied with the terms of Section 7.02 in
connection with the restoration), Lessor shall promptly make available in
installments, subject to reasonable conditions for disbursement imposed by
Lessor, an amount up to but not exceeding the amount of any Net Award received
by Lessor with respect to such Partial Condemnation or Casualty.  Prior to the
disbursement of any portion of the Net Award with respect to a Casualty, Lessee
shall provide evidence reasonably satisfactory to Lessor of the payment of
restoration expenses by Lessee up to the amount of the insurance deductible
applicable to such Casualty.  In the event of a Partial Condemnation, Lessor
shall be entitled to keep any portion of the Net Award which may be in excess of
the cost of restoration, and Lessee shall bear all additional Costs of such
restoration in excess of the Net Award. In the event of a Casualty, Lessee shall
be entitled to keep any portion of the Net Award which may be in excess of the
cost of restoration, and Lessee shall bear all additional Costs of such
restoration in excess of the Net Award.

(c)Rental.  Upon removal of a Property pursuant to Section 11.02 or Section
11.03, the Base Annual Rental shall be reduced by an amount equal to the Lease
Rate multiplied by the Net Award.

Section 11.04.  Temporary Taking.  In the event of a Condemnation of all or any
part of any Property for a temporary use (a “Temporary Taking”), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental, Additional Rental or any other Monetary Obligation payable
hereunder.  Except as provided below, Lessee shall be entitled to the entire Net
Award for a Temporary Taking, unless the period of occupation and use by the
condemning authorities shall extend beyond the date of expiration of this Lease,
in which event the Net Award made for such Temporary Taking shall be apportioned
between Lessor and Lessee as of the date of such expiration.  At the termination
of any such Temporary Taking, Lessee will, at its own cost and expense and
pursuant to the provisions of Section 7.02, promptly commence and complete
restoration of such Property.

Section 11.05.  Adjustment of Losses.  Any loss under any property damage
insurance required to be maintained by Lessee shall be adjusted by Lessor and
Lessee.  Any Net Award relating to a Total Condemnation or a Partial
Condemnation shall be adjusted by Lessor or, at Lessor’s election,
Lessee.  Notwithstanding the foregoing or any other provisions of this Section
11.05 to the contrary, if at the time of any Condemnation or any Casualty or at
any time thereafter an Event of Default shall have occurred and be continuing,
Lessor is hereby authorized and empowered but shall not be obligated, in the
name and on behalf of Lessee and otherwise, to file and prosecute Lessee’s
claim, if any, for a Net Award on account of such Condemnation or such Casualty
and to collect such Net Award and apply the same to the curing of such Event of
Default and any other then existing Event of Default under this Lease and/or to
the payment of any amounts owed by Lessee to Lessor under this Lease, in such
order, priority and proportions as Lessor in its discretion shall deem proper.

Section 11.06.  Lessee Obligation in Event of Casualty.  During all periods of
time following a Casualty, Lessee shall take reasonable steps to ensure that the
affected Property is

22

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

secure and does not pose any risk of harm to any adjoining property and Persons
(including owners or occupants of such adjoining property).

Section 11.07.  Lessee Awards and Payments.  Notwithstanding any provision
contained in this Article XI, Lessee shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for the taking
of any personal property owned by Lessee, any insurance proceeds with respect to
any personal property owned by Lessee, the interruption of its business and
moving expenses (subject, however, to the provisions of Section 6.03(a)(iv)
above), but only if such claim or award does not adversely affect or interfere
with the prosecution of Lessor’s claim for the Condemnation or Casualty, or
otherwise reduce the amount recoverable by Lessor for the Condemnation or
Casualty.

ARTICLE XII

Default, Conditional Limitations,
Remedies and Measure of Damages

Section 12.01.  Event of Default.  Each of the following shall be an event of
default by Lessee under this Lease (each, an “Event of Default”):

(a)if any representation or warranty of Lessee set forth in this Lease is false
in any material respect when made;

(b)if any Rental or other Monetary Obligation due under this Lease is not paid
when due and if such failure continues for more than three (3) Business Days
after the date such Rental amounts were due or for more than three (3) Business
Days after notice to Lessee that any other Monetary Obligations were not paid
when due; provided, however, such notice and grace period shall only be
available twice in any twelve (12) month period; and further provided, any delay
in the payment of Rental as a result of a technical error in the wiring and/or
automated clearinghouse process shall not constitute an Event of Default
hereunder so long as the same is corrected within three (3) Business Days of the
date Lessee receives notice thereof;

(c)if Lessee fails to pay, prior to delinquency, any taxes, assessments or other
charges, the failure of which to pay results in the imposition of a lien against
any of the Properties, and Lessee fails to cause such resulting lien to be
discharged of record or bonded to the satisfaction of Lessor within thirty (30)
days subsequent to the filings thereof;

(d)except as set forth in Section 8.01, if Lessee vacates or abandons any
Property;

(e)if there is an Insolvency Event affecting Lessee or the Guarantor;

(f)if Lessee fails to observe or perform any of the other covenants, conditions
or obligations of Lessee in this Lease; provided, however, if any such failure
does not involve the payment of any Monetary Obligation, is not willful or
intentional, does not place any Property or any rights or property of Lessor in
immediate jeopardy, and is within the reasonable power of Lessee to promptly
cure, all as determined by

23

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Lessor in its reasonable discretion, then such failure shall not constitute an
Event of Default hereunder, unless otherwise expressly provided herein, unless
and until Lessor shall have given Lessee notice thereof and a period of thirty
(30) days shall have elapsed, during which period Lessee may correct or cure
such failure, upon failure of which an Event of Default shall be deemed to have
occurred hereunder without further notice or demand of any kind being
required.  If such failure cannot reasonably be cured within such thirty
(30)‑day period, as determined by Lessor in its reasonable discretion, and
Lessee is diligently pursuing a cure of such failure, then Lessee shall have a
reasonable period to cure such failure beyond such thirty (30)‑day period, which
shall in no event exceed ninety (90) days after receiving notice of such failure
from Lessor.  If Lessee shall fail to correct or cure such failure within such
ninety (90)‑day period, an Event of Default shall be deemed to have occurred
hereunder without further notice or demand of any kind being required;

(g)if a final, nonappealable judgment is rendered by a court against Lessee
which has a Material Adverse Effect, and is not discharged or provision made for
such discharge within ninety (90) days from the date of entry thereof;

(h)if Lessee shall be liquidated or dissolved or shall begin proceedings towards
its liquidation or dissolution;

(i)if the estate or interest of Lessee in any of the Properties shall be levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred or such process shall not be vacated or discharged within
ninety (90) days after it is made; or

(j)if there is an “Event of Default” or other breach or default by Lessee or the
Guarantor under any of the other Transaction Documents or any Other Agreement ,
after the passage of all applicable notice and cure or grace periods; provided,
however, in the event that this Lease has been the subject of a Securitization
and any Other Agreement has not been the subject of the same Securitization or
any series relating to such Securitization, an “Event of Default” under such
Other Agreement shall not constitute an Event of Default under this Lease.

Section 12.02.  Remedies.  Upon the occurrence, and during continuance, of an
Event of Default, after all applicable written notices have been given and all
applicable cure periods have expired, with or without notice or demand, except
as otherwise expressly provided herein or such other notice as may be required
by statute and cannot be waived by Lessee, Lessor shall be entitled to exercise,
at its option, concurrently, successively, or in any combination, all remedies
available at Law or in equity, including, without limitation, any one or more of
the following:

(a)to terminate this Lease, whereupon Lessee’s right to possession of the
Properties shall cease and this Lease, except as to Lessee’s liability as
provided herein, shall be terminated;

(b)to the extent not prohibited by applicable Law and subject to the rights of
lienholders, if any, to (i) re-enter and take possession of the Properties (or
any part thereof), any or all personal property or fixtures of Lessee upon the
Properties and (ii)

24

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

expel Lessee and those claiming under or through Lessee, without being deemed
guilty in any manner of trespass or becoming liable for any loss or damage
resulting therefrom, without resort to legal or judicial process, procedure or
action.  No notice from Lessor hereunder or under a forcible entry and detainer
statute or similar Law shall constitute an election by Lessor to terminate this
Lease unless such notice specifically so states or unless the  termination
thereof be decreed by a court of competent jurisdiction.  If Lessee shall, after
default, voluntarily give up possession of the Properties to Lessor, deliver to
Lessor or its agents the keys to the Properties, or both, such actions shall be
deemed to be in compliance with Lessor’s rights and the acceptance thereof by
Lessor or its agents shall not be deemed to constitute a termination of the
Lease.  Lessor reserves the right following any re‑entry and/or reletting to
exercise its right to terminate this Lease by giving Lessee written notice that
this Lease will terminate on a date to be specified in such notice, in which
event this Lease will terminate on such date;

(c)to bring an action against Lessee for any damages sustained by Lessor or any
equitable relief available to Lessor and to the extent not prohibited by
applicable Law, and, subject to the rights of lienholders, to seize and/or
remove all personal property or fixtures upon the Properties which Lessee owns
or in which it has an interest, in which Lessor shall have a landlord’s lien
and/or security interest, and, subject to the rights of lienholders to dispose
thereof in accordance with the Laws prevailing at the time and place of such
seizure and cause the same to be stored in a public warehouse or elsewhere at
Lessee’s sole expense, without becoming liable for any loss or damage resulting
therefrom and without resorting to legal or judicial process, procedure or
action;

(d)to relet the Properties or any part thereof for such term or terms (including
a term which extends beyond the original Lease Term), at such rentals and upon
such other terms as Lessor, in its sole discretion, may determine, with all
proceeds received from such reletting being applied to the Rental and other
Monetary Obligations due from Lessee in such order as Lessor may, in its sole
discretion, determine, which other Monetary Obligations include, without
limitation, all repossession costs, brokerage commissions, attorneys’ fees and
expenses,  alteration, remodeling and repair costs and expenses of preparing the
Properties for such reletting.  

(e)Lessor shall use reasonable efforts to relet the Properties or any part
thereof in the event that Lessor regains possession of the Properties prior to
the expiration of the Term hereof as a result of an Event of Default by Lessee;
provided, however, that in no event shall Lessor’s obligation to mitigate its
damages be interpreted to require Lessor to lease any Property to any Person
with insufficient credit or upon terms and conditions that are not reasonably
acceptable to Lessor.  Lessor reserves the right following any re‑entry and/or
reletting to exercise its right to terminate this Lease by giving Lessee written
notice that this Lease will terminate on a date to be specified in such notice,
in which event this Lease will terminate as specified in said notice;

(f)except to the extent prohibited by applicable Law, to accelerate rent after
serving Lessee written notice that all Rental and other Monetary Obligations due
and owing and scheduled to become due and owing under this Lease before and
after the date of such breach for the remainder of the Term shall become
immediately due and payable as if it were all payable in advance;

25

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

(g)to recover from Lessee all reasonable Costs paid or incurred by Lessor as a
result of such breach, regardless of whether or not legal proceedings are
actually commenced;

(h)to immediately or at any time thereafter, and with or without notice, at
Lessor’s sole option but without any obligation to do so, correct such breach or
default and charge Lessee all reasonable Costs incurred by Lessor therein.  Any
sum or sums so paid by Lessor, together with interest at the Default Rate, shall
be deemed to be Additional Rental hereunder and shall be immediately due from
Lessee to Lessor.  Any such acts by Lessor in correcting Lessee’s breaches or
defaults hereunder shall not be deemed to constitute any waiver of Lessor’s
right to exercise any or all remedies set forth herein;

(i)to immediately or at any time thereafter, and with or without notice, except
as required herein, set off any money of Lessee held by Lessor under this Lease
or any other Transaction Document or any Other Agreement against any sum owing
by Lessee hereunder;

(j)Without limiting the generality of the foregoing or limiting in any way the
rights of Lessor under this Lease or otherwise under applicable Laws, at any
time after the occurrence, and during the continuance, of an Event of Default,
Lessor shall be entitled to apply for and have a receiver appointed under
applicable Law by a court of competent jurisdiction (by ex parte motion for
appointment without notice) in any action taken by Lessor to enforce its rights
and remedies hereunder in order to protect and preserve Lessor’s interest under
this Lease or in the Properties and the Personalty, and in connection therewith,
LESSEE HEREBY IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT TO OBJECT TO OR
OTHERWISE CONTEST THE APPOINTMENT OF A RECEIVER AFTER THE OCCURRENCE, AND DURING
THE CONTINUANCE, OF AN EVENT OF DEFAULT; and/or

(k)to seek any equitable relief available to Lessor, including, without
limitation, the right of specific performance.

Section 12.03.  Cumulative Remedies.  All powers and remedies given by Section
12.02 to Lessor, subject to applicable Law, shall be cumulative and not
exclusive of one another or of any other right or remedy or of any other powers
and remedies available to Lessor under this Lease, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements of Lessee contained in this Lease, and no delay or omission of Lessor
to exercise any right or power accruing upon the occurrence of any Event of
Default shall impair any other or subsequent Event of Default or impair any
rights or remedies consequent thereto.  Every power and remedy given by this
Section or by Law to Lessor may be exercised from time to time, and as often as
may be deemed expedient, by Lessor, subject at all times to Lessor’s right in
its sole judgment to discontinue any work commenced by Lessor or change any
course of action undertaken by Lessor.

Section 12.04.  Lessee Waiver.  Lessee hereby expressly waives, for itself and
all Persons claiming by, through and under Lessee, including creditors of all
kinds, (a) any right and privilege which Lessee has under any present or future
Legal Requirements to redeem the  Properties or to have a continuance of this
Lease for the Lease Term after termination of

26

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Lessee’s right of occupancy by order or judgment of any court or by any legal
process or writ, or under the terms of this Lease; (b) the benefits of any
present or future Legal Requirement that exempts property from liability for
debt or for distress for rent; (c) any present or future Legal Requirement
relating to notice or delay in levy of execution in case of eviction of a tenant
for nonpayment of rent; and (d) any benefits and lien rights which may arise
pursuant to any present or future Legal Requirement.

ARTICLE XIII

Mortgage, Subordination and Attornment

Section 13.01.  No Liens.  Lessor’s interest in this Lease and/or the Properties
shall not be subordinate to any liens or encumbrances placed upon the Properties
by or resulting from any act of Lessee, and nothing herein contained shall be
construed to require such subordination by Lessor.  NOTICE IS HEREBY GIVEN THAT
LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN, MORTGAGE, DEED
OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE OF ANY KIND UPON
ALL OR ANY PART OF THE PROPERTIES OR LESSEE’S LEASEHOLD INTEREST THEREIN, AND
ANY SUCH PURPORTED TRANSACTION SHALL BE VOID. For the avoidance of doubt, the
foregoing paragraph shall not apply to any Personalty.

Section 13.02.  Subordination.  This Lease at all times shall automatically be
subordinate to the lien of any and all ground leases and Mortgages now or
hereafter placed upon any of the Properties by Lessor, provided, however, that
as a condition to the subordination of this Lease to any ground leases or
Mortgages, Lessor shall provide Lessee with a Subordination, Non-Disturbance,
and Attornment Agreement (“SNDA”) in favor of Lessee on such mortgagee’s or
lessor’s commercially reasonable standard form, and on which Lessor shall obtain
the signature of its mortgagee after Lessee has executed the same. Subject to
Lessee’s receipt of an SNDA, and upon request of Lessor, Lessee covenants and
agrees to execute and deliver, upon demand, such further instruments
subordinating this Lease to the lien of any or all such ground leases and
Mortgages as shall be desired by Lessor, or any present or proposed mortgagees
under trust deeds.  

Section 13.03.  Attornment.  In the event any purchaser or assignee of any
Lender at a foreclosure sale acquires title to any of the  Properties, or in the
event that any Lender or any purchaser or assignee otherwise succeeds to the
rights of Lessor as landlord under this Lease, Lessee shall attorn to Lender or
such purchaser or assignee, as the case may be (a “Successor Lessor”), and
recognize the Successor Lessor as lessor under this Lease, and, subject to the
provisions of this Article XIII, this Lease shall continue in full force and
effect as a direct lease between the Successor Lessor and Lessee, provided that
the Successor Lessor shall only be liable for any obligations of Lessor under
this Lease which accrue after the date that such Successor Lessor acquires
title.  The foregoing provision shall be self‑operative and effective without
the execution of any further instruments.

Section 13.04.  Execution of Additional Documents.  Although the provisions in
this Article XIII shall be self‑operative and no future instrument of
subordination shall be required, provided that Lessee receives an SNDA as
contemplated in Section 13.02, and within ten (10) business days following
written request by Lessor, Lessee shall execute and deliver such additional
reasonable instruments as may be reasonably required for such purposes.

27

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Section 13.05.  Notice to Lender.  Lessee shall give written notice to any
Lender having a recorded lien upon any of the Properties or any part thereof of
which Lessee has been notified of in writing of any breach or default by Lessor
of any of its obligations under this Lease and give such Lender at least sixty
(60) days beyond any notice period to which Lessor might be entitled to cure
such default before Lessee may exercise any remedy with respect thereto.

ARTICLE XIV

Assignment

Section 14.01.  Assignment by Lessor.  As a material inducement to Lessor’s
willingness to enter into the transactions contemplated by this Lease (the
“Transaction”) and the other Transaction Documents, Lessee hereby agrees that
Lessor may, from time to time and at any time and without the consent of Lessee,
engage in all or any combination of the following, or enter into agreements in
connection with any of the following or in accordance with requirements that may
be imposed by applicable securities, tax or other Laws: (a) the sale,
assignment, grant, conveyance, transfer, financing, re‑financing, purchase or
re‑acquisition of all, less than all or any portion of the Properties, this
Lease or any other Transaction Document, Lessor’s right, title and interest in
this Lease or any other Transaction Document, the servicing rights with respect
to any of the foregoing, or participations in any of the foregoing; or (b) a
Securitization and related transactions.  Without in any way limiting the
foregoing, the parties acknowledge and agree that Lessor, in its sole
discretion, may assign this Lease or any interest herein to another Person in
order to maintain Lessor’s or any of its Affiliates’ status as a REIT so long as
such Person expressly assumes in writing the obligations of Lessor hereunder
from and after the date of such assignment.  In the event of any such sale or
assignment other than a security assignment, Lessee shall attorn to such
purchaser or assignee (so long as Lessor and such purchaser or assignee notify
Lessee in writing of such transfer and such purchaser or assignee expressly
assumes in writing the obligations of Lessor hereunder from and after the date
of such assignment).  At the request of Lessor, Lessee will execute such
documents confirming the sale, assignment or other transfer and such other
agreements as Lessor may reasonably request, provided that the same do not
increase the liabilities and obligations of Lessee hereunder or adversely impact
the rights of Lessee hereunder.  Lessor shall be relieved, from and after the
date of such transfer or conveyance, of liability for the performance of any
obligation of Lessor contained herein, except for obligations or liabilities
accrued prior to such assignment or sale (including, without limitation,
Lessor’s obligation to deliver any Reserve currently held by Lessor to such
purchaser or assignee).

Section 14.02.  No Assignment by Lessee.  Lessee acknowledges that Lessor has
relied both on the business experience and creditworthiness of Lessee and upon
the particular purposes for which Lessee intends to use the Properties in
entering into this Lease.  Lessee shall not assign, transfer, convey, pledge or
mortgage this Lease or any interest herein or any interest in Lessee, whether by
operation of Law or otherwise, without the prior written consent of Lessor, not
be unreasonably withheld, conditioned or delayed.  At the time of any assignment
of this Lease by Lessee which is approved by Lessor, the assignee shall assume
all of the obligations of Lessee under this Lease pursuant to a written
assumption agreement in form and substance reasonably acceptable to
Lessor.  Such assignment of this Lease pursuant to this Section 14.02 shall not
relieve Lessee of its obligations respecting this Lease unless otherwise agreed
to by Lessor.  Any assignment, transfer, conveyance, pledge or mortgage in
violation of

28

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

this Section 14.02 shall be voidable at the sole option of Lessor.  Any consent
to an assignment given by Lessor hereunder shall not be deemed a consent to any
subsequent assignment.

Section 14.03.  No Sale of Assets.  Without the prior written consent of Lessor,
not to be unreasonably withheld, conditioned or delayed, Lessee shall not sell
all or substantially all of Lessee’s assets.  Any sale of Lessee’s assets in
violation of this Section 14.03, shall be voidable at the sole option of
Lessor.  Any consent to a sale of Lessee’s assets given by Lessor hereunder
shall not be deemed a consent to any subsequent sale of Lessee’s assets.

Section 14.04.  

(a)Subletting.  Lessee shall not sublet any or all of the Properties without the
prior written consent of Lessor, which shall not be unreasonably withheld,
conditioned or delayed, and any such purported subletting in contravention of
the foregoing shall be void; provided, however, that without Lessor’s consent,
Lessee may sublet any or all of the Properties to any operating entity that is
an Affiliate of Lessee, provided that: (1) the related sublease is subject and
subordinate to this Lease, is on substantially similar terms to this Lease and
does not contain any terms inconsistent with this Lease (or if so, the terms of
this Lease shall control), and terminates upon the expiration or sooner
termination of this Lease; (2) Lessee at all times remains liable hereunder
irrespective of any such sublease; (3) the rent due under any sublease shall be
fixed rent and shall not be based on the net profits of any sublessee; and (4)
the sublet Properties shall be used and occupied only as a Permitted Facility
(each, an “Operating Sublease”).  Lessee covenants and agrees that Lessee shall
furnish Lessor with any and all information requested by Lessor reasonably
necessary for a determination of the status of any Operating Sublease, and
Lessee shall promptly provide Lessor with copies of each Operating Sublease
and/or amendments or modifications thereto and/or  terminations thereof.

(b)Collateral Assignment of Operating Subleases.  As security for the payment
and performance by Lessee of its obligations under this Lease, Lessee hereby
assigns, transfers, sets over and grants to Lessor, a security interest in any
and all of Lessee’s right, title and interest, powers, privileges and other
benefits as landlord under the Operating Subleases, including, without
limitation: (1) rent and proceeds thereof; (2) the right to enter upon, take
possession of and use any and all property subleased or granted by Lessee under
the Operating Subleases; (3) the right to make all waivers and agreements, to
give all notices, consents and releases, to take all action upon the happening
of any default giving rise to a right in favor of Lessee under the Operating
Subleases; and (4) the right to do any and all other things whatsoever which
Lessee is or may become entitled to do under the Operating Subleases.  Upon the
occurrence of and during the continuance of an Event of Default hereunder,
Lessee agrees that, at the option of Lessor and in addition to such other rights
and remedies as may be afforded to Lessor under this Lease, Lessor shall have
the right, without giving notice to or obtaining the consent of Lessee, to
exercise, enforce or avail itself of any of the rights, powers, privileges,
authorizations or benefits assigned and transferred to Lessor pursuant to this
Section, including, without limitation, the right to collect all amounts due
under the Operating Subleases.  From and after the occurrence of an Event of
Default, Lessee does hereby irrevocably appoint Lessor as Lessee’s true and
lawful attorney, with full power (in the name of Lessee or otherwise) to ask,
require, demand, receive and give

29

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

acquittance for every payment under or arising out of the Operating Subleases to
which Lessee is or may become entitled.  Lessee further agrees to execute any
and all other instruments deemed reasonably necessary by Lessor to further the
intent of the foregoing assignment and to vest Lessor in the Operating
Subleases.  Notwithstanding any provision contained in this Section, (i) Lessor
shall not be obligated to perform or discharge any obligation, duty or liability
under the Operating Subleases by reason of the foregoing assignment, and
(ii) Lessor shall not be liable or responsible for, and Lessee agrees to
indemnify and hold Lessor harmless from and against any liability, loss, cost or
damage, claim or demand against Lessor arising, directly or indirectly, from or
related to the Operating Subleases, except to the extent caused by Lessor’s
gross negligence or willful misconduct.

ARTICLE XV

Notices

Section 15.01.  Notices.  All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service;
(c) certified or registered mail, return receipt requested; or (d) email
transmission (with a confirming copy sent by one of the methods specified in
subsections (a)-(c) above), and shall be deemed to have been delivered upon
(i) receipt, if hand delivered; (ii) the next Business Day, if delivered by a
reputable express overnight delivery service; (iii) the third Business Day
following the day of deposit of such notice with the United States Postal
Service, if sent by certified or registered mail, return receipt requested; or
(iv) transmission, if delivered by email transmission (provided that a
confirming copy is sent by one of the methods specified in subsections (a)-(c)
above).  Notices shall be provided to the parties and addresses (or electronic
mail addresses) specified below:

If to Lessee:

Union Electric Steel Corporation

726 Bell Avenue, Suite 301

P.O. Box 457

Carnegie, PA 15106

Attention: Masha Trainor - Vice President, General Counsel and Secretary

Email: mtrainor@ampcopgh.com

 

With a copy to:

K&L Gates LLP

K&L Gates Center

210 Sixth Avenue

Pittsburgh, PA 15222

Attention: Pierce Richardson, Esq.

Email: Pierce.Richardson@klgates.com

 

30

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

If to Lessor:

STORE Capital Acquisitions, LLC

8377 E. Hartford Drive, Suite 100

Scottsdale, AZ 85255

Attention:Asset Management

Email: customerservice@storecapital.com

 

With a copy to:

Kutak Rock LLP

1801 California Street, Suite 3000

Denver, CO 80202

Attention:Whitney Kopicky, Esq.

Email: whitney.kopicky@kutakrock.com

 

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.

ARTICLE XVI

Landlord’s Lien

Section 16.01.  Landlord’s Lien.  Lessee agrees that Lessor shall have a
landlord’s lien, in, on and against all of Lessee’s right, title and interest
in, to and under all Personalty (subject to the rights and interests of superior
lienholders), which lien shall secure the payment of all Rental and other
Monetary Obligations payable by Lessee to Lessor under the terms hereof and all
other obligations of Lessee to Lessor under this Lease.  Lessee agrees that
Lessor may file such documents as Lessor then deems appropriate or necessary to
perfect and maintain said lien (provided, however, that any such documents of
perfection and/or maintenance shall include an express statement that Lessor’s
lien is subordinate to any lien, security interest or other collateral rights in
and to any Personalty granted by Lessee to any present or future lender), and
expressly acknowledges and agrees that, in addition to any and all other rights
and remedies of Lessor whether hereunder or at Law or in equity, in the Event of
Default of Lessee hereunder, Lessor shall have any and all rights and remedies
(subject to the rights and interests of superior lienholders) granted a secured
party under the Uniform Commercial Code then in effect in the states where the
Properties are located.  Lessee covenants to promptly notify Lessor of any
changes in Lessee’s name and/or organizational structure which may necessitate
the execution and filing of additional financing statements; provided, however,
the foregoing shall not be construed as Lessor’s consent to such changes.
Lessor’s landlord’s lien granted hereunder is subordinate to any lien, security
interest or other collateral rights in and to any Personalty granted by Lessee
to any present or future lender. Lessor shall, promptly upon the request of
Lessee, enter into any written acknowledgement of such subordination as Lessee’s
lenders from time to time may require.

ARTICLE XVII

MISCELLANEOUS

Section 17.01.  Force Majeure.  Any prevention, delay or stoppage due to
strikes, lockouts, acts of God, enemy or hostile governmental action, civil
commotion, fire or other casualty beyond the control of the party obligated to
perform (each, a “Force Majeure Event”) shall excuse the performance by such
party for a period equal to any such prevention, delay or stoppage, expressly
excluding, however, the obligations imposed upon Lessee with respect to Rental
and other Monetary Obligations to be paid hereunder.

Section 17.02.  No Merger.  There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Properties by

31

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

reason of the fact that the same person, corporation, firm or other entity may
acquire or hold or own, directly or indirectly, (a) this Lease or the leasehold
estate created by this Lease or any interest in this Lease or in such leasehold
estate, and (b) the fee estate or ownership of any of the Properties or any
interest in such fee estate or ownership.  No such merger shall occur unless and
until all persons, corporations, firms and other entities having any interest in
(i) this Lease or the leasehold estate created by this Lease, and (ii) the fee
estate in or ownership of the Properties or any part thereof sought to be merged
shall join in a written instrument effecting such merger and shall duly record
the same.

Section 17.03.  Interpretation.  Lessor and Lessee acknowledge and warrant to
each other that each has been represented by independent counsel and has
executed this Lease after being fully advised by said counsel as to its effect
and significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party.  Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.

Section 17.04.  Characterization.  The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Lessor entering into this Lease:

(a)Lessor and Lessee intend that (i) this Lease constitutes an unseverable,
unitary and single lease of all, but not less than all, of the Properties, and,
if at any time this Lease covers other real property in addition to the
Properties, neither this Lease, nor Lessee’s obligations or rights hereunder may
be allocated or otherwise divided among such properties by Lessee; and (ii) the
business relationship created by this Lease and any related documents is solely
that of a long-term commercial lease between Lessor and Lessee, the Lease has
been entered into by both parties in reliance upon the economic and legal
bargains contained herein, and none of the agreements contained herein is
intended, nor shall the same be deemed or construed, to create a partnership (de
facto or de jure) between Lessor and Lessee, to make them joint venturers, to
make Lessee an agent, legal representative, partner, subsidiary or employee of
Lessor, nor to make Lessor in any way responsible for the debts, obligations or
losses of Lessee.

(b)Lessor and Lessee covenant and agree that: (i) with respect to the
Properties, the Lease Term is less than seventy-five percent (75%) of the
estimated remaining economic life of the Properties; and (ii) the Base Annual
Rental is the fair market value for the use of the Properties and was agreed to
by Lessor and Lessee on that basis, and the execution and delivery of, and the
performance by Lessee of its obligations under, this Lease do not constitute a
transfer of all or any part of the Properties.

(c)Lessee waives any claim or defense based upon the characterization of this
Lease as anything other than as a master lease of all of the Properties.  Lessee
stipulates and agrees (i) not to challenge the validity, enforceability or
characterization of the lease of the Properties as a single, unitary,
unseverable instrument pertaining to the lease of all, but not less than all, of
the Properties; and (ii) not to assert or take or omit to

32

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

take any action inconsistent with the agreements and understandings set forth in
this Section 17.04.

Section 17.05.  Disclosures.  

(a)Securities Act or Exchange Act.  The parties agree that, notwithstanding any
provision contained in this Lease, any party (and each employee, representative
or other agent of any party) may disclose to any and all persons, without
limitation of any kind, any matter required under the Securities Act or the
Exchange Act.

(b)Lessor Advertising and Related Publications.  Lessee hereby consents to the
use by Lessor of, and Lessor is hereby expressly permitted to use, pictures of
stores and basic Transaction information (without expressly identifying Lessee)
solely in connection with Lessor’s sales, advertising, and press release
materials.

(c)Public Disclosures.  Except as required by Law (and only to the extent
required by Law), Lessee shall not make any public disclosure, including press
releases or any form of media release, of this Lease Agreement or any
transactions relating hereto or otherwise naming Lessor without the prior
written consent of Lessor.

Section 17.06.  Attorneys’ Fees.  In the event of any judicial or other
adversarial proceeding concerning this Lease, to the extent permitted by Law,
the prevailing party shall be entitled to recover all of its reasonable
attorneys’ fees and other Costs in addition to any other relief to which it may
be entitled.  

Section 17.07.  Memoranda of Lease.  Concurrently with the execution of this
Lease, Lessor and Lessee shall execute, deliver and record, Lessor’s standard
form memorandum of lease in recordable form, indicating the names and addresses
of Lessor and Lessee, a description of the Properties, the Lease Term, but
omitting Rentals and such other terms of this Lease as Lessor or Lessee may not
desire to disclose to the public.  The parties hereby agree and acknowledge that
such memorandum shall include reference to the Lessor’s covenants set forth in
Section 8.04 of this Lease. Further, upon Lessor’s request following the
expiration or earlier termination of this Lease in accordance with provisions
set forth herein, Lessee shall execute and acknowledge a termination of lease
and/or quitclaim deed in recordable form to be recorded by Lessor. The third
sentence of this Section 17.07 shall survive the expiration or earlier
termination of this Lease.

Section 17.08.  No Brokerage.  Lessor and Lessee represent and warrant to each
other that they have had no conversation or negotiations with any broker
concerning the leasing of the Properties.  Each of Lessor and Lessee agrees to
protect, indemnify, save and keep harmless the other, against and from all
liabilities, claims, losses, Costs, damages and expenses, including attorneys’
fees, arising out of, resulting from or in connection with their breach of the
foregoing warranty and representation.

Section 17.09.  Waiver of Jury Trial and Certain Damages.  LESSOR AND LESSEE
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF

33

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LESSOR AND LESSEE, LESSEE’S USE OR OCCUPANCY OF THE Properties, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.  THIS WAIVER BY THE
PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN
NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.  FURTHERMORE, LESSOR AND
LESSEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER
MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE
OTHER PARTY AND ANY OF THE AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, MANAGERS OR
EMPLOYEES OF LESSOR OR LESSEE, AS APPLICABLE, OR ANY OF THEIR SUCCESSORS WITH
RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION
WITH THIS LEASE OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO.  THE
WAIVER BY LESSOR AND LESSEE OF ANY RIGHT EITHER MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES
HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

Section 17.10.  Securitizations.  As a material inducement to Lessor’s
willingness to enter into the Transactions contemplated by this Lease and the
other Transaction Documents, Lessee hereby acknowledges and agrees that Lessor
may, from time to time and at any time (a) advertise, issue press releases, send
direct mail or otherwise disclose information regarding the Transaction for
marketing purposes; and (b) (i) act or permit another Person to act as sponsor,
settler, transferor or depositor of, or a holder of interests in, one or more
Persons or other arrangements formed pursuant to a trust agreement, indenture,
pooling agreement, participation agreement, sale and servicing agreement,
limited liability company agreement, partnership agreement, articles of
incorporation or similar agreement or document; and (ii) permit one or more of
such Persons or arrangements to offer and sell stock, certificates, bonds,
notes, other evidences of indebtedness or securities that are directly or
indirectly secured, collateralized or otherwise backed by or represent a direct
or indirect interest in whole or in part in any of the assets, rights or
properties described in Section 14.01 of this Lease, in one or more Persons or
arrangements holding such assets, rights or properties, or any of them
(collectively, the “Securities”), whether any such Securities are privately or
publicly offered and sold, or rated or unrated (any combination of which actions
and transactions described in both clauses (i) and (ii) in this paragraph,
whether proposed or completed, are referred to in this Lease as a
“Securitization”).  Lessee shall cooperate fully with Lessor and any Affected
Party with respect to all reasonable requests and due diligence procedures and
use reasonable efforts to facilitate such Securitization, provided that such
cooperation shall be at no additional cost or expense to Lessee so long as
Lessee is not otherwise required to provide such information to Lessor pursuant
to the other provisions of this Lease.

Section 17.11.  State‑Specific Provisions.  The provisions and/or remedies which
are set forth on the attached Exhibit D shall be deemed a part of and included
within the terms and conditions of this Lease.

Section 17.12.  Time is of the Essence; Computation.  Time is of the essence
with respect to each and every provision of this Lease.  If any deadline
provided herein falls on a non-Business Day, such deadline shall be extended to
the next day that is a Business Day.

34

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Section 17.13.  Waiver and Amendment.  No provision of this Lease shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought.  Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future
occasion.  No acceptance by Lessor of an amount less than the Rental and other
Monetary Obligations stipulated to be due under this Lease shall be deemed to be
other than a payment on account of the earliest such Rental or other Monetary
Obligations then due or in arrears nor shall any endorsement or statement on any
check or letter accompanying any such payment be deemed a waiver of Lessor’s
right to collect any unpaid amounts or an accord and satisfaction.

Section 17.14.  Successors Bound.  Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.

Section 17.15.  Captions.  Captions are used throughout this Lease for
convenience of reference only and shall not be considered in any manner in the
construction or interpretation hereof.

Section 17.16.  Other Documents.  Each of the parties agrees to sign such other
and further reasonable documents as may be reasonably necessary or appropriate
to carry out the intentions expressed in this Lease.

Section 17.17.  Entire Agreement.  This Lease and any other instruments or
agreements referred to specifically herein, constitute the entire agreement
between the parties with respect to the subject matter hereof, and there are no
other representations, warranties or agreements except as herein provided.

Section 17.18.  Forum Selection; Jurisdiction; Venue; Choice of Law.  For
purposes of any action or proceeding arising out of this Lease, the parties
hereto expressly submit to the jurisdiction of all federal and state courts
located in the state or states where the Properties are located.  Lessee
consents that it may be served with any process or paper by registered mail or
by personal service within or without the state or states where the Properties
are located in accordance with applicable Law.  Furthermore, Lessee waives and
agrees not to assert in any such action, suit or proceeding that it is not
personally subject to the jurisdiction of such courts, that the action, suit or
proceeding is brought in an inconvenient forum or that venue of the action, suit
or proceeding is improper.  This Lease shall be governed by, and construed with,
the Laws of the applicable state or states in which the Properties are located,
without giving effect to any state’s conflict of Laws principles.

Section 17.19.  Counterparts.  This Lease may be executed in one or more
counterparts, each of which shall be deemed an original.  Furthermore, the
undersigned agree that transmission of this Lease via e-mail in a “.pdf” or
other electronic format shall be deemed transmission of the original Lease for
all purposes.

35

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

ARTICLE XVIII

RIGHT OF FIRST REFUSAL

Section 18.01.  Offer. Subject to the terms and conditions set forth in this
Article XVIII, if Lessor desires to sell any Property and receives a bona fide
written offer from a third party which offer is in all respects acceptable to
Lessor, Lessor shall deliver a complete copy of such bona fide third party offer
to Lessee (“Third Party Offer”).  Within fifteen (15) business days of Lessee’s
receipt of such Third Party Offer from Lessor, and a written statement of
Lessor’s desire to sell the Property in accordance with such Third Party Offer,
Lessee shall have the right to purchase Lessor’s interest in any such Property
for the amount contained in such Third Party Offer (the “Subject Purchase
Price”) and on the other terms and conditions provided in such Third Party Offer
by delivering written notice to Lessor of Lessee’s desire to purchase Lessor’s
interest in any such Property on the terms contained in the Third Party Offer
(“Purchase Offer”).  Lessee shall complete such purchase, subject to the
satisfaction of each of the terms and conditions set forth in Section 18.02
below.

Section 18.02.  Conditions Precedent.

(a)The purchase of Lessor’s interest in a Property pursuant to Section 18.01
shall be subject to the fulfillment of all of the following terms and
conditions: (1) no Event of Default shall have occurred and be continuing under
this Lease or other Transaction Documents; (2) Lessee shall have paid to Lessor
the Subject Purchase Price, together with all Rental and other Monetary
Obligations then due and payable under this Lease as of the date of the closing
of such purchase; (3) in addition to payment of the Subject Purchase Price,
Lessee shall have satisfied its obligations under Section 18.03 below; and (4)
the date of the closing of such purchase shall occur on the second scheduled
Base Monthly Rental payment date following Lessor’s receipt of the Purchase
Offer.

(b)On the date of the closing of the purchase of a Property pursuant to this
Section (the “Purchase Closing Date”), subject to satisfaction of the foregoing
conditions: (1) all obligations of either party hereunder with respect to the
applicable Property shall cease and the Base Annual Rental shall be reduced as
set forth in Section 18.02(c) below; provided, however, such termination shall
not limit Lessee’s obligations to Lessor under any indemnification provisions of
this Lease and Lessee’s obligations to pay any Monetary Obligations (whether
payable to Lessor or a third party) accruing under this Lease with respect to
such Property prior to the Purchase Closing Date shall survive the termination
of this Lease; and (2) Lessor shall convey such Property to Lessee “as is” by
special warranty deed, subject to all matters of record (except for any
consensual liens granted by Lessor other than those granted by Lessor at the
request of Lessee), and without further representation or warranty.

(c)Upon removal of a Property pursuant to Section 18.02(b), the Base Annual
Rental shall be reduced by an amount equal to the Base Annual Rental marketed
and agreed to in the Third Party Offer for the Property being sold; provided,
however, the total amount of Base Annual for all Properties shall remain the
same as before any sale (subject to scheduled Rental Adjustments).

36

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Section 18.03.  Costs.  Lessee shall be solely responsible for the payment of
all Costs resulting from any proposed purchase pursuant to this Article XVIII,
regardless of whether the purchase is consummated, including, without
limitation, to the extent applicable, the cost of title insurance and
endorsements, including, survey charges, stamp taxes, mortgage taxes, transfer
taxes and fees, escrow and recording fees, taxes imposed on Lessor as a result
of such purchase, the attorneys’ fees of Lessee and the reasonable attorneys’
fees and expenses of counsel to Lessor; provided, however, that all stamp taxes
or transfer taxes due from any proposed purchase pursuant to this Article XVIII
shall be allocated between Lessor and Lessee as set forth in the Third Party
Offer, and provided further, that if the Third Party Offer is silent on the
allocation of stamp taxes or transfer taxes, Lessee shall pay all stamp taxes or
transfer taxes due from any proposed purchase pursuant to this Article XVIII.

Section 18.04.  Termination of Right.  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
LESSEE’S RIGHTS UNDER THIS ARTICLE XVIII SHALL TERMINATE AND BE NULL AND VOID
AND OF NO FURTHER FORCE AND EFFECT IF (i) LESSEE FAILS TO EXERCISE THE RIGHT
GRANTED PURSUANT TO THIS ARTICLE, AND THE SALE TO THE THIRD PARTY PURCHASER IS
CONSUMMATED; (ii) THIS LEASE TERMINATES OR THE LEASE TERM EXPIRES; (iii) THE
PROPERTY IS SOLD OR TRANSFERRED PURSUANT TO THE EXERCISE OF A PRIVATE POWER OF
SALE OR JUDICIAL FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU THEREOF; OR (iv)
THIS LEASE SHALL BE TERMINATED BY LESSOR FOLLOWING AN EVENT OF DEFAULT BY
SUBLESSEE.  IN ANY SUCH EVENT, LESSEE SHALL EXECUTE A QUITCLAIM DEED AND SUCH
OTHER DOCUMENTS AS LESSOR SHALL REASONABLY REQUEST EVIDENCING THE TERMINATION OF
ITS RIGHT UNDER THIS ARTICLE XVIII.

Section 18.05.  Attornment.  If Lessee does not deliver its Purchase Offer to
purchase the Property and the Property is transferred to a third party
purchaser, Lessee will attorn to any third party purchaser as Lessor so long as
such third party purchaser and Lessor notify Lessee in writing of such transfer,
and this Lease shall continue in full force and effect as a direct lease between
such third party purchaser and Lessee.  At the request of Lessor, Lessee will
execute such documents confirming the agreement referred to above and such other
agreements as Lessor may reasonably request, provided that such agreements do
not increase the liabilities and obligations of Lessee hereunder.

Section 18.06.  Exclusions.  The provisions of this Article XVIII shall not
apply to or prohibit (i) any mortgages or other hypothecation of Lessor’s
interest in the Property; (ii) any sale of the Property pursuant to a private
power of sale under or judicial foreclosure of any mortgage or other security
instrument or device to which Lessor’s interest in the Property is now or
hereafter subject; (iii) any transfer of Lessor’s interest in the Property to a
mortgagee or other holder of a security interest therein or their designees by
deed in lieu of foreclosure; (iv) intentionally deleted; (v) any transfer of the
Property to any Affiliate of Lessor; (vi) any transfers of interests in Lessor
by any member, shareholder, partner or other owner to any other member,
shareholder, partner or other owner; and (vii) any transfers to any Person to
whom Lessor sells all or substantially all of its assets.

37

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

ARTICLE XIX

OPTION TO PURCHASE

Section 19.01.  Option.  Lessee shall have the option to give Lessor a notice
delivered at least forty-five (45) days prior to the seventh (7th) anniversary
of the Effective Date(an “Option Notice”) of Lessee’s election to purchase all
of the Properties for a price equal to the greater of (i) their Fair Market
Value, or (ii) 115% of Lessor’s Total Investment for the Properties, in which
event Lessee shall have the right to purchase all the Properties from Lessor
upon the terms set forth herein.  Subject to any Force Majeure Events or delays
caused by Lessor, the closing for such purchase must occur within thirty (30)
days following Lessor’s receipt of the Option Notice if the required Fair Market
Value has been determined, and, if not, a day for day extension will be allowed
until the Fair Market Value is determined as provided herein, but in no event
shall closing occur later than the expiration of the Term.

Section 19.02.  Closing.  Upon exercise of this option, Lessor and Lessee shall
open a new escrow account with a recognized title insurance company selected by
Lessee with Lessor’s reasonable approval.  Such escrow shall be subject to the
standard escrow instructions of the escrow agent, to the extent they are not
inconsistent herewith.  At or before the close of escrow, Lessor shall deliver
to the escrow agent its special or limited warranty deed conveying to Lessee all
of Lessor’s right, title and interest in the Properties free and clear of all
liens and encumbrances except liens for taxes and assessments and easements,
covenants and restrictions of record which were attached to the Properties as of
the Effective Date, attached during the Lease Term through Lessee’s action or
inaction, as the case may be, have been granted by Lessor in lieu of a taking by
the power of eminent domain or the like, or have been approved by Lessee.  In
the event Lessor is unable to convey title as required, Lessee shall have the
right to accept such title as Lessor can convey or elect not to consummate its
exercise of the option.  Both Lessor and Lessee agree to execute a mutually
agreeable purchase agreement, escrow instructions and such other instruments as
may be necessary or appropriate to consummate the sale of the Properties in the
manner and containing the terms herein provided.  All Costs incurred in
connection with Lessee’s exercise of the option, including, but not limited to,
escrow fees, title insurance fees, recording costs or fees, reasonable
attorneys’ fees (including those of the Lessor), appraisal fees, shall be borne
by Lessee; provided, however, that that Lessor and Lessee shall each pay
one-half of all stamp taxes or transfer taxes due from any proposed purchase
pursuant to this Article XVIII, and provided, further, that Lessor shall be
responsible for the cost of removing any monetary encumbrances to title placed
by or on behalf of Lessor prior to the close of escrow.  Lessee shall continue
to pay and perform all of its obligations under this Lease until the close of
escrow.  The purchase price paid by Lessee in exercising this option shall be
paid to Lessor or to such person or entity as Lessor may direct at closing in
immediately available funds.  The closing date may be extended for a reasonable
period of time to permit Lessor to cure title defects or to permit either party
to cure any other defects or defaults provided each party is diligently seeking
to cure such defect or default and Lessee continues to perform its obligations
hereunder.  In the case of any mortgage or other monetary lien arising by,
through or under Lessor (but not arising by, through or under Lessee), Lessor
shall cause such mortgage or monetary lien to be fully paid and discharged on or
prior to the close of escrow, including by, without limitation, causing the
escrow agent to first apply the purchase price to the payment of such mortgage
or monetary lien, with the balance be paid over to Lessor at closing.  

38

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Section 19.03.  Termination of Option.  Notwithstanding anything to the
contrary, Lessee’s rights under this Article 18 shall terminate and be null and
void and of no further force and effect if (i) this Lease terminates or the
Lease Term expires; or (ii) an Event of Default shall have occurred and be
continuing at the time of Lessee’s exercise of its rights under this Article
XIX.  In any such event, Lessee shall execute a quitclaim deed and/or such other
documents as Lessor shall reasonably request evidencing the termination of
Lessee’s right under this Article XIX.

Section 19.04.  No Assignment of Option.  Lessee may not sell, assign, transfer,
hypothecate or otherwise dispose of the option granted herein or any interest
therein, except in conjunction with a permitted assignment of Lessee’s entire
interest herein and then only to the assignee thereof.  Any attempted assignment
of this option which is contrary to the terms of this Section shall be deemed to
be an Event of Default under this Lease and the option granted herein shall be
void.

Section 19.05.  No Prohibited Transaction.  Notwithstanding the foregoing, the
purchase option described in this Section shall be null and void in the event
that Lessor determines, in its sole and absolute discretion, that the sale of
the Properties would cause Lessor to recognize income or gain from a “prohibited
transaction” as defined under Section 857(b)(6) of the Internal Revenue Code of
1986, as amended.

Section 19.06.  Fair Market Value.  For purposes of determining the “Fair Market
Value” of the Properties, Lessor shall, at Lessee’s sole expense, retain an
independent MAI appraiser to prepare an appraisal of the fair market value of
the Properties, including any additions or renovations thereto.  In determining
the Fair Market Value of the Properties, the appraiser shall utilize the cost,
income and sales comparison approaches to value.  The average amount which
results from the calculation of each of the cost approach, the income approach
and the sales comparison approach, all as determined in accordance with the
provisions of this subsection, shall constitute the “fair market value” of the
Properties for purposes of this subsection.  If within five (5) days after being
notified of the results of such appraisal, Lessee elects to reject that
appraisal, then the first appraisal shall become null and void and Lessor shall
nominate to Lessee a list of not less than three (3) independent MAI appraisers
who are experienced with appraising property similar to the Properties, and
Lessee shall select one appraiser.  Within five (5) days of such selection,
Lessor shall retain such appraiser, at Lessee’s sole expense, to prepare an
appraisal of the Properties in the same manner described above and the results
of such appraisal shall be the “fair market value” of the Properties for
purposes of such subsection.

ARTICLE XX

Substitution

Section 20.01.  Right to Substitute.  Subject to the provisions of this Article
XX, Lessee shall have the right to substitute like-kind assets for the
Properties; provided, however, (i) Lessee shall not have any such substitution
right if the substitution of any Property would cause Lessor to recognize income
or gain from a “prohibited transaction” as defined under Section 857(b)(6) of
the Code or such substituted like-kind asset is not “real property” under
Section 856 of the Code; (ii) intentionally deleted; (ii) any proposed
substitution shall be subject to the terms contained in Section 20.02 below; and
(iv) such substitution shall be subject to the

39

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

sole reasonable consent of Lessor, such consent not to be exercised in an
arbitrary or capricious manner, using a commercially reasonable rationale that
takes into consideration the provisions of this Article XX.

Section 20.02.  Conditions.  If Lessee elects to conduct a substitution such
that another unencumbered property location or locations (each, a “Substitute
Property”) is substituted for a Property being released (each, a “Replaced
Property”), the substitution shall comply with the following:

(a)Lessor shall have received at least thirty (30) days’ prior written notice
requesting the substitution and identifying the Substitute Property and Replaced
Property.

(b)The Substitute Property (i) shall be a Permitted Facility, in generally good
condition and repair, ordinary wear and tear excepted, taking into account the
age and all existing and prior uses of such Substitute Property; and (ii) shall
be made subject to this Lease with no decline in Base Annual Rental or any other
Rental due hereunder.

(c)Lessor shall have received a current appraisal performed by an MAI Appraiser
(in form and substance reasonably satisfactory to Lessor) of the Substitute
Property prepared within thirty (30) days prior to the release and substitution
date (the “Substitution Date”) showing an appraised value equal to or greater
than the appraised value of the Replaced Property as of the Substitution Date
and as of the Effective Date.

(d)If the Replaced Property is part of a Securitization, Lessor shall have
received confirmation from the rating agency (or agencies, if applicable) to the
effect that such release and substitution will not result in a withdrawal,
qualification or downgrade of the respective ratings in effect immediately prior
to such release and substitution for the securities issued in connection with
the Securitization that are then outstanding.  Lessor shall use commercially
reasonable efforts to obtain the confirmation required by this clause (d).

(e)Lessor shall have evaluated the unit-level financial statements of the
Substitute Property for the immediately preceding twelve (12) month period, and
in its sole but reasonable discretion, concluded that the unit-level financial
results of the Substitute Property are acceptable to Lessor to qualify the
property as a Substitute Property.

(f)No Event of Default shall have occurred and be continuing and Lessee shall be
in compliance in all material respects with all terms and conditions set forth
in this Lease on Lessee’s part to be observed or performed.  Lessor shall have
received a certificate from Lessee confirming the foregoing, stating that the
representations and warranties of Lessee contained in this Lease are true and
correct in all material respects on and as of the Substitution Date (or if
untrue, providing details regarding the same), with respect to Lessee, the
Properties and the Substitute Property and containing any other representations
and warranties with respect to Lessee, the Properties and the Substitute
Property as Lessor may reasonably require.  Lessor may object in its reasonable
discretion to any material exceptions as to the representations and warranties
set forth in Lessee’s certificate.

40

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

(g)Lessor shall have received a preliminary title report and irrevocable
commitment to insure title by means of an ALTA extended coverage owner’s policy
and lender’s policy of title insurance, as applicable (or their equivalent in
the event such forms are not issued in the jurisdiction where the Substitute
Property is located) for the Substitute Property issued by a title company
selected by Lessor and committing to insure Lessor’s good and marketable title
to the Substitute Property and the priority of any lien of a mortgagee of Lessor
encumbering the Substitute Property (a “Mortgagee”), subject only to permitted
exceptions reasonably acceptable to Lessor and Mortgagee and containing such
coverage and endorsements as Lessor and Mortgagee may reasonably require. Lessor
also shall have received a title policy endorsement or a letter from the
appropriate taxing authority stating that the Substitute Property constitutes a
separate tax lot.

(h)Lessor shall have received a current ALTA survey of the Substitute Property,
the form of which shall be reasonably acceptable to Lessor and Mortgagee, and
their respective successors and assigns, and sufficient to cause the standard
survey exceptions set forth in the title policies referenced above to be
deleted.

(i)Lessor shall have inspected and approved the Substitute Property utilizing,
among other things, its property diligence and underwriting criteria, including
without limitation, (x) completion of a property condition report with respect
to the Substitute Property concluding that the Substitute Property and its use
comply in all material respects with all applicable Legal Requirements
(including, without limitation, zoning, subdivision and building laws) and that
the Substitute Property is in generally good condition and repair and free of
damage or waste; and (y) completion of such environmental due diligence of the
Substitute Property as Lessor deems necessary or advisable in its reasonable
discretion, including but not limited to, receiving an environmental report
and/or an environmental insurance policy with respect to the Substitute Property
(if deemed necessary or appropriate in Lessor’s reasonable discretion);
provided, however, that any vendor conducting an environmental inspection must
be a reputable vendor with appropriate credentials and insurance; and provided,
further, that notwithstanding anything contained herein to the contrary, if
Lessee fails or refuses to permit any additional subsurface environmental
testing or investigation of the Substitute Property, Lessee shall be deemed to
have elected to withdraw its request for a substitution.

(j)Lessee shall have paid for all of Lessor’s reasonable out-of-pocket Costs
incurred with respect to such proposed substitution, including, without
limitation, Lessor’s third party inspection costs and expenses with respect to
the Substitute Property and any costs associated with the conveyance of the
Replaced Property by Lessor to Lessee.  Lessee shall be solely responsible for
the payment of all Costs resulting from such proposed substitution, regardless
of whether such substitution is consummated, including, without limitation, the
cost of title insurance and endorsements for Lessor, survey charges, stamp
taxes, mortgage taxes, transfer fees, escrow and recording fees, the cost of
environmental due diligence undertaken pursuant to this Section 20.02,
including, without limitation, the cost of environmental insurance (if necessary
or appropriate), the cost of the appraisal required by Section 20.02(c), any
additional taxes imposed on Lessor as a result of such substitution, any
reasonable costs and expenses of the Mortgagee and the rating agency (or
agencies), if applicable, incurred in

41

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

connection with the substitution and the reasonable attorneys’ fees and expenses
of counsel to Lessee and Lessor.  

(k)Lessor shall have received quarterly and annual operating statements, in
substantially the same form as provided with respect to the Properties, for the
Substitute Property for the most current completed quarter and fiscal year and
comparable operating statements for the Replaced Property, each certified by
Lessee to Lessor as being true and correct in all material respects and a
certificate from Lessee certifying that, to Lessee’s knowledge, there has been
no material adverse change in the financial condition of the Substitute Property
since the date of such operating statements.  In the event that the Substitute
Property has recently opened for business at the time of substitution so that a
current operating statement is not available, Lessee shall deliver a pro forma
operating statement reasonably acceptable to Lessor for such Substitute
Property.

(l)Lessee shall have delivered to Lessor an estoppel certificate in accordance
with Section 9.05 of this Lease.

(m)Mortgagee shall have received from Lessee subordination agreements in form
reasonably approved by Mortgagee.

(n)Intentionally Deleted.  

(o)Lessee shall have executed such documents as may be reasonably required by
Lessor as a result of such substitution, including amendments to this Lease and
any memorandum of this Lease (the “Substitute Documents”), all of which
documents shall be in form and substance reasonably satisfactory to Lessor.

(p)Lessee shall deliver an officer’s certificate certifying that the
requirements set forth in this Section 20.02 have been satisfied.

Upon satisfaction of the foregoing conditions set forth in this Section 20.02,
(i) the Substitute Property shall be deemed substituted for the Replaced
Property; (ii) the Substitute Property shall be referred to herein as a
“Property” and included within the definition of “Properties”; (iii) the
Substitute Documents shall be dated as of the date of the substitution; and (iv)
the Replaced Property shall be released from this Lease and Lessor shall convey
the Replaced Property to Lessee or a designee of Lessee “as is” by special
warranty deed, subject to the Permitted Encumbrances (excluding any mortgage
corresponding to the Replaced Property and any other consensual liens granted by
Lessor, except for those granted by Lessor at the request of Lessee), and
without representation or warranty except for those contained in such special
warranty deed.

[Remainder of page intentionally left blank; signature page(s) to follow]

 

42

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.

 

LESSOR:

STORE CAPITAL ACQUISITIONS, LLC, a Delaware limited liability company

By: /s/ Michael T. Bennett

Printed Name: Michael T. Bennett

Title: Executive Vice President and General Counsel

 

201

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.

 




LESSEE:

UNION ELECTRIC STEEL CORPORATION, a Pennsylvania corporation

By: /s/ Maria V. Trainor

Printed Name: Maria V. Trainor

Title: Secretary and Vice President

 

 




4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

EXHIBITS

Exhibit A:Defined Terms

Exhibit B:Legal Descriptions and Street Addresses of the Properties

Exhibit C:Authorization Agreement – Pre‑Arranged Payments

Exhibit D:State‑Specific Provisions

Schedule 9.03Supplemental Financial Information

 

 

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

EXHIBIT A

DEFINED TERMS

The following terms shall have the following meanings for all purposes of this
Lease:

“Additional Rental” has the meaning set forth in Section 4.03.

“Adjustment Date” has the meaning set forth in Section 1.07.

“Affected Party” means each direct or indirect participant or investor in a
proposed or completed Securitization, including, without limitation, any
prospective owner, any rating agency or any party to any agreement executed in
connection with the Securitization.

“Affiliate” means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person.  For purposes of this
definition, “controls,” “under common control with,” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.

“Anti‑Money Laundering Laws” means all applicable Laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31 CFR
Part 103.

“Base Annual Rental” has the meaning set forth in Section 1.05.

“Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.

“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.

“Casualty” means any loss of or damage to any property included within or
related to the Properties or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.

“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.

“Condemnation” means a Taking and/or a Requisition.

“Costs” means all reasonable costs and expenses incurred by a Person, including,
without limitation, reasonable attorneys’ fees and expenses, court costs, expert
witness fees, costs of tests and analyses, travel and accommodation expenses,
deposition and trial transcripts, copies and other similar costs and fees,
brokerage fees, escrow fees, title insurance premiums, appraisal fees, stamp
taxes, recording fees and transfer taxes or fees, as the circumstances require.

A-1



4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

“Default Rate” means 12% per annum or the highest rate permitted by Law,
whichever is less.

“Effective Date” has the meaning set forth in the introductory paragraph of this
Lease.

“Environmental Laws” means federal, state and local Laws, ordinances, common law
requirements and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees having the effect of Law in effect now or in the future and including
all amendments, that relate to Hazardous Materials, Regulated Substances, USTs,
and/or the protection of human health or the environment, or relating to
liability for or Costs of Remediation or prevention of Releases, and apply to
Lessee and/or the Properties.

“Environmental Liens” means any liens and other encumbrances imposed pursuant to
any Environmental Law.

“Environmental Policy” means a pollution legal liability insurance policy issued
by an environmental insurer reasonably acceptable to Lessor and Lessor’s lender,
which Environmental Policy shall be in form and substance satisfactory to Lessor
and shall be in amounts reasonably acceptable to Lessor  aggregate for losses
caused by known and unknown pollution conditions that arise from the operations
of the tenant, their contractors, or their sub-contractors, with coverage to
include: (a) bodily injury or death, (b) property damage, including physical
injury to or destruction of tangible property, (c) clean-up costs, and (d)
defense, including costs, charges and expenses incurred in the investigation,
adjustment or defense of claims for damages.

 

“Event of Default” has the meaning set forth in Section 12.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Extension Option” has the meaning set forth in Section 3.02.

“Extension Term” has the meaning set forth in Section 3.02.

“Fair Market Rental” has the meaning set forth in Section 3.04.

“Fair Market Value” has the meaning set forth in Section 19.06.

“Force Majeure Event” has the meaning set forth in Section 17.01.

“GAAP” means generally accepted accounting principles, consistently applied from
period to period.

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi‑governmental
authority of the United States, any state or any political subdivision thereof
with authority to adopt, modify, amend, interpret, give effect to or enforce any
federal, state and local Laws, statutes, ordinances, rules or regulations,
including common law, or to issue court orders.

A-2

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

“Guarantor” means Ampco-Pittsburgh Corporation, a Pennsylvania corporation, or
any additional or replacement guarantor(s) approved by Lessor in its sole and
absolute discretion.

“Guaranty” means that certain Unconditional Guaranty of Payment and Performance
dated as of the date hereof given by Guarantor for the benefit of Lessor, as the
same may be amended from time to time.

“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants,
the presence of which causes any of the Properties to be in violation of any
local, state or federal Law or regulation, or Environmental Law, or are defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “toxic substances,” “contaminants,” “pollutants,” or
words of similar import under any applicable local, state or federal Law or
under the regulations adopted, orders issued, or publications promulgated
pursuant thereto, including, but not limited to: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601, et seq.; (ii) the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. § 5101, et seq.; (iii) the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. § 6901, et seq.; and (iv) regulations adopted and
publications promulgated pursuant to the aforesaid Laws; (b) asbestos in any
form which is friable, urea formaldehyde foam insulation, transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million; (c) underground storage
tanks; and (d) any other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Authority.

“Indemnified Parties” means Lessor, its members, managers, officers, directors,
shareholders, partners, employees, affiliates, subsidiaries, successors and
assigns, including, but not limited to, any successors by merger, consolidation
or acquisition of all or a substantial portion of the assets and business of
Lessor.

“Initial Term” has the meaning set forth in Section 3.01.

“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty
(120) days or any of the actions sought in such proceeding shall occur; or
(c) any Person taking any corporate action to authorize any of the actions set
forth above in this definition.

“Insurance Premiums” has the meaning in Section 6.04.

“Law(s)” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial

A-3

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

determination, even if unforeseen or extraordinary, of every duly constituted
Governmental Authority, court or agency, now or hereafter enacted or in effect.

“Lease Rate” means a percentage equal to (a) the then-current Base Monthly
Rental multiplied by twelve (12), divided by (b) the aggregate purchase price of
all of the Properties paid by Lessor (or Lessor’s predecessor-in-interest).

“Lease Term” has the meaning described in Section 3.01.

“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws and Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals), all judicial and administrative interpretations thereof, including
any judicial order, consent, decree or judgment, and all covenants, restrictions
and conditions now or hereafter of record which may be applicable to Lessee or
to any of the Properties, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or restoration of any of the
Properties, even if compliance therewith necessitates structural changes or
improvements or results in interference with the use or enjoyment of any of the
Properties.

“Lender” means any lender in connection with any loan secured by Lessor’s
interest in any or all of the Properties, and any servicer of any loan secured
by Lessor’s interest in any or all of the Properties.

“Lessee Entity” or “Lessee Entities” means individually or collectively, as the
context may require, Lessee and Guarantor.

“Lessee Reporting Entities” means individually or collectively, as the context
may require, Lessee and Guarantor.

“Lessor Entity” or “Lessor Entities” means individually or collectively, as the
context may require, Lessor and all Affiliates of Lessor.

“Lessor’s Total Investment” means the sum of (a) the gross purchase price paid
for the Properties by Lessor (including, without limitation, any mortgage debt
incurred or assumed in connection therewith), plus (b) the closing costs and
expenses incurred by Lessor with respect to the purchase of the Properties.

“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, diminutions in value, fines, penalties, interest,
charges, fees, judgments, awards, amounts paid in settlement and damages of
whatever kind or nature, inclusive of bodily injury and property damage to third
parties (including, without limitation, attorneys’ fees and other Costs of
defense).

“Master Environmental Policy” means a master environmental insurance policy
maintained by Lessor (or any Affiliate thereof) that covers other real property
owned by Lessor (or any Affiliate thereof).

“Material Adverse Effect” means a material adverse effect on (a) any Property,
including without limitation, the operation of any Property as a Permitted
Facility and/or the value of any

A-4

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Property; (b) the contemplated business, condition, worth or operations of any
Lessee Entity; (c) Lessee’s ability to perform its obligations under this Lease;
(d) Lessor’s interests in any of the Properties, this Lease or the other
Transaction Documents; or (e) Guarantor’s ability to perform its obligations
under the Guaranty.

“Monetary Obligations” means all Rental and all other sums payable or
reimbursable by Lessee under this Lease to Lessor, to any third party on behalf
of Lessor, or to any Indemnified Party.

“Mortgagee” has the meaning set forth in Section 20.02(g).

“Mortgages” means, collectively, the mortgages, deeds of trust or deeds to
secure debt, assignments of rents and leases, security agreements and fixture
filings executed by Lessor for the benefit of Lender with respect to any or all
of the Properties, as such instruments may be amended, modified, restated or
supplemented from time to time and any and all replacements or substitutions.

“Net Award” means (a) the entire award payable with respect to a Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under
Section 6.03 payable with respect to a Property, as the case may be, and in
either case, less any Costs incurred by Lessor in collecting such award or
proceeds.

“OFAC Laws” means Executive Order 13224 issued by the President of the United
States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local Laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or attempting to eliminate, terrorist acts and
acts of war, each as supplemented, amended or modified from time to time after
the Effective Date, and the present and future rules, regulations and guidance
documents promulgated under any of the foregoing, or under similar Laws,
ordinances, regulations, policies or requirements of other states or localities.

“Operating Sublease” has the meaning set forth in Section 14.04.

“Option Notice” has the meaning set forth in Section 19.01.

“Other Agreements” means, collectively, all agreements and instruments now or
hereafter entered into between, among or by (a) any of the Lessee Entities; and,
or for the benefit of, (b) any of the Lessor Entities, including, without
limitation, leases, promissory notes and guaranties, but excluding this Lease
and all other Transaction Documents.

“Partial Condemnation” has the meaning set forth in Section 11.03.

A-5

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

“Permitted Amounts” shall mean, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws and is customarily employed in,
or associated with, similar businesses located in the state or states where the
Properties are located.

“Permitted Facility” or “Permitted Facilities” means a steel making, forging,
heat treating and/or machining center, all related purposes such as ingress,
egress and parking, and uses incidental thereto, including without limitation,
general office use.

“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

“Personalty” means any and all “goods” (excluding “inventory,” and including,
without limitation, all “equipment,” “fixtures,” appliances and furniture (as
“goods,” “inventory,” “equipment” and “fixtures” are defined in the applicable
Uniform Commercial Code then in effect in the applicable jurisdiction)) from
time to time situated on or used in connection with any of the Properties,
whether now owned or held or hereafter arising or acquired, together with all
replacements and substitutions therefore and all cash and non-cash proceeds
(including insurance proceeds and any title and UCC insurance proceeds) and
products thereof, and, in the case of tangible collateral, together with all
additions, attachments, accessions, parts, equipment and repairs now or
hereafter attached or affixed thereto or used in connection
therewith.  Personalty expressly includes production and processing equipment,
cranes, apparatus, machinery or appliances owned or leased by Lessee and used or
usable by Lessee in connection with the operation of its business on the real
estate, whether or not the same are affixed to the real property, Personalty
expressly excludes fixtures incorporated into the improvements at the Property,
including, lighting, electrical, wiring, HVAC units, walk-in coolers, walk-in
freezers, supply fans, exhaust fans, air ducts, electric and utility lines,
pipes, pumps, water heaters, tanks, conduits, switchboards, elevators, fire
prevention equipment, attached carpeting and floor coverings, toilets, sinks,
countertops, doors and windows, compressors, sign poles and lighting poles.  

“Price Index” means the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a base period equaling
100 in 1982 ‑ 1984, as published by the United States Department of Labor’s
Bureau of Labor Statistics or any successor agency.  In the event that the Price
Index ceases to be published, its successor index measuring cost of living as
published by the same Governmental Authority which published the Price Index
shall be substituted and any necessary reasonable adjustments shall be made by
Lessor and Lessee in order to carry out the intent of Section 4.02.  In the
event there is no successor index measuring cost of living, Lessor shall
reasonably select an alternative price index measuring cost of living that will
constitute a reasonable substitute for the Price Index.

“Property” or “Properties” means those parcels of real estate legally described
on Exhibit B attached hereto, all rights, privileges, and appurtenances
associated therewith, and all buildings, fixtures (excluding Personalty), and
other improvements now or hereafter located on such real estate (whether or not
affixed to such real estate). Notwithstanding anything contained herein to the
contrary, Lessor hereby acknowledges and agrees that the foregoing definition
shall not include the Personalty.

A-6

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

“Real Estate Taxes” has the meaning set forth in Section 6.05.

“Regulated Substances” means “petroleum” and “petroleum‑based substances” or any
similar terms described or defined in any of the Environmental Laws and any
applicable federal, state, county or local Laws applicable to or regulating
USTs.

“REIT” means a real estate investment trust as defined under Section 856 of the
Code.

“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials, Regulated
Substances or USTs or any Threatened Release.

“Remediation” means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Materials, Regulated Substances or USTs, any actions to prevent, cure
or mitigate any Release, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or any evaluation relating to any Hazardous Materials, Regulated
Substances or USTs.

“Rental” means, collectively, the Base Annual Rental and the Additional Rental.

“Rental Adjustment” means an amount equal to the lesser of (a) 2% of the Base
Annual Rental in effect immediately prior to the applicable Adjustment Date, or
(b) 1.25 multiplied by the product of (i) the percentage change between the
Price Index for the month which is two months prior to the Effective Date or the
Price Index used for the immediately preceding Adjustment Date, as applicable,
and the Price Index for the month which is two months prior to the applicable
Adjustment Date; and (ii) the then current Base Annual Rental.

“Replaced Property” has the meaning set forth in Section 20.02.

“Requisition” means any temporary requisition or confiscation of the use or
occupancy of any of the Properties by any Governmental Authority, civil or
military, whether pursuant to an agreement with such Governmental Authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.

“Reserve” has the meaning in Section 6.05.

“Securities” has the meaning set forth in Section 17.10.

“Securities Act” means of the Securities Act of 1933, as amended.

“Securitization” has the meaning set forth in Section 17.10.

“Substitute Documents” has the meaning set forth in Section 20.02(o).

“Substitute Property” has the meaning set forth in Section 20.02.

“Substitution Date” has the meaning set forth in Section 20.02(c).

A-7

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

“Successor Lessor” has the meaning set forth in Section 13.03.

“Taking” means (a) any taking or damaging of all or a portion of the Properties
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; (ii) by reason of any agreement with any condemnor in
settlement of or under threat of any such condemnation or other eminent domain
proceeding; or (iii) by any other means; or (b) any de facto condemnation.  The
Taking shall be considered to have taken place as of the later of the date
actual physical possession is taken by the condemnor, or the date on which the
right to compensation and damages accrues under the Law applicable to the
Properties.

“Temporary Taking” has the meaning set forth in Section 11.04.

“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding any Property which may result
from such Release.

“Total Condemnation” has the meaning set forth in Section 11.02.

“Transaction” has the meaning set forth in Section 14.01.

“Transaction Documents” means this Lease, the Guaranty and all documents related
thereto.

“U.S. Publicly Traded Entity” means an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a wholly‑owned subsidiary of such an entity.

“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.

 

A-8

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

EXHIBIT B

LEGAL DESCRIPTIONS AND
STREET ADDRESSES OF THE Properties

Street Addresses:

31 Union Electric Rd., Burgettstown, PA 15021

725 Bell Ave, Carnegie, PA 15106

3702 Montdale Dr., Valparaiso, IN 46383

726 Bell Ave, Carnegie, PA 15106

Legal Descriptions:  

 

31 Union Electric Road, Burgettstown, PA 15021

 

First Described

 

All that certain tract of land situate in the Township of Smith, County of
Washington and Commonwealth of Pennsylvania, bounded and described as follows:

 

Beginning at a point which point is the two courses and distances from a common
corner in State Route 18 between Harmon Creek Coal Corporation and Pennsylvania
Game Commission, also designated as Corner No. 182 on Pennsylvania Game
Commission map, North 32° 05' 00" East, a distance of 191.00 feet to a point;
thence North 37° 15' 00" East, a distance of 4.11 feet to a point; thence from
said point of beginning along property line between Harmon Creek Coal
Corporation and Union Electric Steel Corporation, South 37° 24' 00" East, a
distance of 655.16 feet to a point; thence continuing along said property line,
North 52° 36' 00" East, a distance of 372.50 feet to a point; thence by same,
South 37° 24' 00" East, a distance of 93.77 feet to a point; thence by same, by
a curve to the right having a radius of 659.69 feet and an arc distance of
397.45 feet to a point; thence by same, by a curve to the right having a radius
of 762.24 feet and an arc distance of 95.16 feet to a point; thence by the same,
South 4° 16' 20" West, a distance of 46.13 feet to a point; thence by same, by a
curve to the left having a radius of 588.69 feet and an arc distance of 258.58
feet to a point; thence by same, South 20° 53' 40" East, a distance of 18.67
feet to a point; thence by same, by a curve to the left having a radius of
499.84 feet and an arc distance of 62.40 feet to a point; thence by same and
crossing a branch of the Pennsylvania Railroad, North 61° 57' 10" East, a
distance of 30.00 feet to a point; thence by same, by a curve to the right
having a radius of 470.08 feet and an arc distance of 58.68 feet to a point;
thence by same, North 20° 53' 40" West, a distance of 18.65 feet to a point;
thence by same, by a curve to the right having a radius of 558.69 feet and an
arc distance of 245.40 feet to a point; thence by same, North 4° 16' 20" East, a
distance of 288.94 feet to a point; thence by same, by a curve to the left
having a radius of 588.69 feet and an arc distance of 250.00 feet to a point;
thence by same, North 52° 36' 00" East, a distance of 44.13 feet to a point,
also designated as Corner No. 86 on Pennsylvania Game Commission map; thence by
same, South 58° 30' 00" East, a distance of 437.95 feet to a point; thence
through property of

B-1

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Harmon Creek Coal Corporation, South 27° 08' 00" West, a distance of 723.14 feet
to a point; thence along property line between Harmon Creek Coal Corporation and
Union Electric Steel Corporation and crossing a branch of the Pennsylvania
Railroad, South 61° 57' 10" West, a distance of 30.00 feet to a point; thence
through property of Harmon Creek Coal Corporation, South 54° 52' 00" West, a
distance of 227.62 feet to a point in State Route 18; thence along a line in and
through State Route 18, the following courses and distances:  North 35° 08' 00"
West, a distance of 610.96 feet;  North 40° 26' 10" West, a distance of 251.88
feet;  North 36° 21' 50" West, a distance of 595.89 feet;  North 40° 02' 10"
West, a distance of 278.66 feet;  North 43° 19' 00" West, a distance of 409.60
feet; and North 42° 12' 00" West, a distance of 225.81 feet to a point; thence
through property of Harmon Creek Coal Corporation, North 52° 36' 00" East, a
distance of 256.72 feet to a point on property line between Harmon Creek Coal
Corporation and Union Electric Steel Corporation; thence along said property
line, South 37° 24' 00" East, a distance of 842.75 feet to a point, the place of
beginning.

 

Containing 19.8710 acres according to survey by Englehardt-Power & Assoc., Inc.
on June 3, 1965, and revised on June 15, 1967 and on September 13, 1967.

 

Being part of the same premises which Charles A. Seibert, unmarried, by his deed
dated June 27, 1928 and recorded in the Office of the Recorder of Deeds of
Washington County in Deed Book Vol. 556, page 209, granted and conveyed unto
Harmon Creek Coal Corporation, party of the first part herein.

 

Together with all of party of the first part's rights, title and interest in and
to the coal and right of support underneath the above-described surface land.

 

Excepting and reserving unto party of the first part, its successors and
assigns, all oil and gas lying in or under the lands hereinabove described,
together with full liberty at all times for party of the first part, its
successors and assigns, to extract and carry away the said oil and gas;
provided, however, that in the exercise of the rights herein reserved, party of
the first part, its successors and assigns, shall have no right of ingress or
egress and no right to install any equipment, pipes or devices, or to carry on
any operations on or under the above-described surface land.

 

Excepting and reserving unto party of the first part, its successors and
assigns, all oil and gas lying in or under the lands hereinabove described,
together with full liberty at all times for party of the first part, its
successors and assigns, to extract and carry away the said oil and gas;
provided, however, that in the exercise of the rights herein reserved, party of
the first part, its successors and assigns, shall have no right of ingress or
egress and no right to install any equipment, pipes or devices, or to carry on
any operations on or under the above-described surface land.

 

Further excepting and reserving unto party of the first part, its successors and
assigns, the right to extend a railroad spur over or through the above described
surface land in a northwesterly direction from the existing terminus of a
certain railroad track of the Pennsylvania Railroad Company now lying over and
through other property of party of the first part.  Such extension of a railroad
spur may be either by surface or tunnel construction, provided, however that
party of the first part, its successors and assigns, in extending or operating
and maintaining such railroad spur shall not unreasonably interfere with the use
and possession of the above described surface land and in particular, the use of
those portion of the above described

B-2

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

premises with respect to which the party of the first part granted to the party
of the second part by deed dated August 18, 1965 and recorded in the Office of
the Recorder of Deeds of Washington County, Pennsylvania in Deed Book Vol. 1214,
page 585, a certain one hundred(100) foot right of way for ingress and egress
and (2) by deed of right of way dated October 15, 1965 and recorded in the
Office of the Recorder of Deeds of Washington County, Pennsylvania in Deed Book
Volume 1221, page 86, a certain fifteen (15) foot right of way for utilities.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Harmon Creek Coal Corporation dated October 16, 1967 and recorded
in Deed Book Volume 1268, page 271.

 

Second Described

 

All that certain tract of land situate in Smith Township, County of Washington,
Commonwealth of Pennsylvania, bounded and described as follows:

 

Beginning at a point which point is the two courses and distance from a common
corner in State Route 18 between Harmon Creek Coal Corporation and Pennsylvania
Game Commission, also designated as Corner No. 182 on Pennsylvania Game
Commission map, North 32° 05' 00" East a distance of 191.00 feet to a point;
thence North 37° 15' 00" East a distance of 4.11 feet to a point; thence from
said point of beginning through property of Harmon Creek Coal Corporation North
37° 24' 00" West a distance of 842.75 feet to a point; thence by same North 52°
36' 00" East a distance of 668.00 feet to a point; thence along property line
between Pennsylvania Game Commission and Harmon Creek Coal Corporation South 37°
24' 00" East a distance of 1596.95 feet to a point on a property line between
Pennsylvania Game Commission and Harmon Creek Coal Corporation; thence along
said property line South 23° 50' 00" West a distance of 137.07 feet to a common
corner between Pennsylvania Game Commission property and Harmon Creek Coal
Corporation property, also designated as Corner No. 86 on Pennsylvania Game
Commission map; thence through the property of Harmon Creek Coal Corporation,
South 52° 36' 00" West a distance of 44.13 feet to a point; thence by same by a
curve to the right having a radius of 588.69 feet and an arc distance of 250.00
feet; thence by same South 4° 16' 20" West a distance of 288.94 feet to a point;
thence by same by a curve to the left having a radius of 558.69 feet and an arc
distance of 245.40 feet to a point; thence by same South 20° 53' 40" East a
distance of 18.65 feet to a point; thence by same by a curve to the left having
a radius of 470.08 feet and an arc distance of 58.68 feet to a point; thence by
same and crossing a branch of the Pennsylvania Railroad South 61° 57' 10" West a
distance of 30.00 feet to a point; thence by the same by a curve to the right
having a radius of 499.84 feet and an arc distance of 62.40 feet to a point;
thence by same North 20° 53' 40" West, a distance of 18.67 feet to a point;
thence by same by a curve to the right having a radius of 588.69 feet and an arc
distance of 258.58 feet to a point; thence by same North 4° 16' 20" East a
distance of 46.13 feet to a point; thence by same by a curve to the left having
a radius of 762.24 feet and an arc distance of 95.16 feet to a point; thence by
same by a curve to the left having a radius of 659.69 feet and an arc distance
of 397.45 feet to a point; thence by same North 37° 24' 00" West a distance of
93.77 feet to a point; thence by same South 52° 36' 00" West a distance of
372.50 feet to a point; thence by same North 37° 24' 00" West a distance of
655.16 feet to a point, the place of beginning.

 

B-3

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Together with a perpetual right of way or easement for free ingress, egress and
regress to and from the property hereinabove described (as well as any property
adjacent thereto now or hereafter acquired by the party of the second part, its
successors or assigns) and Pennsylvania State Highway Route 18, for the benefit
of the party of the second part, its successors and assigns, the successors in
title from time to time to such property and every part thereof and their
respective licensees and invitees, in and along a right of way 100 feet in
width, the center line of which is described as follows:

 

Beginning at a point in the southwesterly boundary of the property hereinabove
described, which point bears South 37° 24' 0" East, and is distant 300 feet from
the Southwesterly corner of the property hereinabove described; thence from said
point of beginning South 52° 36' 0" West, a distance of 205 feet, more or less,
to the northerly boundary line of Pennsylvania State Highway Route No. 18.

 

Excepting and reserving unto the said party of the first part, its successors
and assigns, the right to extend a railroad spur over or through the aforesaid
100 foot right of way either by surface or tunnel construction, provided that
the party of the first part, its successors and assigns, in extending or
operating and maintaining such railroad spur shall not unreasonably interfere
with the use of such right of way.

 

Also, excepting and reserving unto the said party of the first part, its
successors and assigns, all oil and gas lying in or under the lands and
hereditaments hereby conveyed, together with full liberty at all times for the
said party of the first part, its successors and assigns, to extract and carry
away the said oil and gas; provided, however, that in the exercise of the rights
herein reserved, the party of the first part, its successors and assigns, shall
have no right of ingress or egress and no right to install any equipment, pipes
or devices, or to carry on any operations on or under the lands hereby conveyed.

 

Also, excepting and reserving unto the said party of the first part, its
successors and assigns, all oil and gas lying in or under the lands and
hereditaments hereby conveyed, together with full liberty at all times for the
said party of the first part, its successors and assigns, to extract and carry
away the said oil and gas; provided, however, that in the exercise of the rights
herein reserved, the party of the first part, its successors and assigns, shall
have no right of ingress or egress and no right to install any equipment, pipes
or devices, or to carry on any operations on or under the lands hereby conveyed.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Harmon Creek Coal Corporation dated August 18, 1965 and recorded in
Deed Book Volume 1214, page 585.

 

Third Described

 

All that certain tract of land situate in the Township of Smith, County of
Washington and Commonwealth of Pennsylvania, bounded and described as follows:

 

Beginning at a point which point is North 23° 50' 00" East, a distance of 137.07
feet from a common corner between the properties of Harmon Creek Coal
Corporation, Union Electric Steel Corporation and Pennsylvania Game Commission,
also designated as Corner No. 86 on Pennsylvania Game Commission map; thence
from said point of beginning along property line

B-4

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

of Harmon Creek Coal Corporation property and Union Electric Steel Corporation
property, North 37° 24' 00" West, a distance of 937.57 feet to a point; thence
along property line of Pennsylvania Game Commission and Harmon Creek Coal
Corporation, North 37° 15' 00" East, a distance of 444.88 feet to a common
corner between Pennsylvania Game Commission and Harmon Creek Coal Corporation
property, said corner also being designated as Corner No. 88 on Pennsylvania
Game Commission map; thence by same, South 62° 32' 00" East, a distance of
720.10 feet to a common corner between Pennsylvania Game Commission and Harmon
Creek Coal Corporation, also designated as Corner No. 87 on Pennsylvania Game
Commission map; thence by same, South 23° 50' 00" West, a distance of 838.33
feet to a point, the place of beginning.

 

Excepting and reserving that tract of land conveyed from Union Electric Steel
Corporation to Commonwealth of Pennsylvania, for use of the Pennsylvania Game
Commission, by deed dated February 9, 1966 and recorded in Deed Book Volume
1263, page 676.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed of Harmon Creek Coal Corporation dated August 18, 1965 and recorded in
Deed Book Volume 1214, page 581.

 

Fourth Described

 

All that certain tract of land situate in the Township of Smith, County of
Washington and Commonwealth of Pennsylvania, now part of State Game Lands No.
117, bounded and described in accordance to a recent survey made by
Englehardt-Power and Associates, Inc. as follows:

 

Beginning at an iron post, Pennsylvania Game Commission Corner No. 86, the most
westerly corner of the tract herein described; thence North 23° 50' East, 592.92
feet to a point; thence by other land of the Commonwealth of Pennsylvania Game
Commission, the following 2 courses and distances: (1) South 66° 10' East,
333.84 feet to a point; (2) South 15° 05' 20" West, 659.00 feet to a point;
thence North 58° 30' West by land of Earmon Creek Coal Corporation, 437.95 feet
to the place of beginning.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed of Commonwealth of Pennsylvania, acting by and through the Pennsylvania
Game Commission dated January 25, 1966 and recorded in Deed Book Volume 1263,
page 671.

 

Fifth Described

 

All that certain parcel of land situate in the Township of Smith, County of
Washington and Commonwealth of Pennsylvania, being Lot No. 2 in the Marguerite
W. Hillman Estate Plan Subdivision, as recorded in the Recorder's Office of
Washington County, Pennsylvania, in Plan Book Volume 24, page 100.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed of Sally Hillman Childs, et ux., et al., dated June 17, 1993 and
recorded in Deed Book Volume 2717, page 1.

 

B-5

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Parcels First Described through Fifth Described being Tax Parcel Nos.
570-001-00-00-0003-01, 570-015-00-00-0002-00, and 570-015-00-00-0003-00.

 

Sixth Described

 

Together with certain easement rights as described in Grant of Right of Way and
Easement Agreement by and among Rita Creps, Burgettstown-Smith Township Joint
Sewerage Authority and Union Electric Steel Corporation dated July 18, 2016 and
recorded at Instrument No. 201622005.

 

Seventh Described

 

Together with certain easement rights as described in Grant of Right of Way and
Easement Agreement by and among Joseph J. Kosarik, The Burgettstown-Smith
Township Joint Sewerage Authority and Union Electric Steel Corporation dated
July 21, 2016 and recorded at Instrument No. 201622006.

 

 

725 Bell Avenue, Carnegie, PA 15106

 

First  Described   (67-K-178)

 

All that certain parcel of land situate in the 28th Ward of the City of
Pittsburgh, County of Allegheny and Commonwealth of Pennsylvania, being an
unnumbered lot in the Union Electric Steel Consolidation Plan of record in the
Department of Real Estate of Allegheny County in Plan Book Volume 263, page 182,
bounded and described as follows:

 

Beginning at the point formed by the intersection of the northwesterly line of
Bell Avenue and the southwesterly line of Copley Way; thence along said line of
Bell Avenue, South 47° 45' 00" West, 841.40 feet to a point; thence continuing
along said line of Bell Avenue, South 46° 00' 26" West, 47.99 feet to a point;
thence North 32° 50' 48" West, 58.65 feet to a point on the easterly line of
land now or formerly of the Pittsburgh, Chartiers & Youghiogheny Railway
Company; thence along said land now or formerly of the Pittsburgh, Chartiers &
Youghiogheny Railway Company, the following 6 courses and distances: (1) by the
arc of a circle curving to the left having a radius of 1,662.28 feet and a chord
bearing of North 16° 09' 07" East, an arc distance of 26.78 feet to a point; (2)
North 39° 34' 15" West, 3.84 feet to a point; (3) by the arc of a circle curving
to the left having a radius of 1,691.17 feet, an arc distance of 310.37 feet to
a point; (4) North 03° 10' 54" East, 104.94 feet to a point; (5) North 46° 36'
44" East, 22.55 feet to a point; and (6) North 04° 17' 30" East, 49.20 feet to a
point; thence by a line in Chartiers  Creek, North 47° 28' 09" East,
303.50  feet to a point; thence South 43° 24' 51" East, 86.66 feet to a point;
thence South 42° 00' 00" East, 13.40 feet to a point; thence along the
southeasterly line of Carbon Street, North 47° 45' 00" East,180.00 feet to a
point; thence along the southwesterly line of Copley Street, South 42° 00' 00"
East, 280.00 feet to  the  point at the place of beginning.

 

B-6

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Designated as Tax Parcel No. 67-K-178.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deeds from:

 

a.

Union Electric Steel Company dated April 6, 1923 and recorded in Deed Book
Volume 2142, page 656.

 

b.William W. Wright et ux. dated October 10, 1940 and recorded in Deed Book
Volume 2660, page 602.

 

c.Sam Musico et ux. dated October 11, 1940 and recorded in Deed Book Volume
2660, page 620.

 

d.

Herbert Webster et ux. dated October 2, 1940 and recorded in Deed Book Volume
2663, page 498.

 

e.

Rose W. Hone et vir. dated October 2, 1940 and recorded in Deed Book Volume
2665, page 676.

 

f.

George W. Watson dated October 1, 1940 and recorded in Deed Book Volume 2665,
page 678.

 

g.

Pittsburgh, Chartiers & Youghiogheny Railway Company dated March 4, 1958 and
recorded in Deed Book Volume 3692, page 389.

 

h.Teledyne, Inc. and Teledyne Industries, Inc. dated July 12, 1994 and recorded
in Deed Book Volume 9264, page 650.

 

Second Described   (67-P-320)

 

All those three certain lots or pieces of ground situate in the Township of
Scott, County of Allegheny and Commonwealth of Pennsylvania, being Lots Nos.
sixteen (16), seventeen (17), and eighteen (18) in the Shawhan Place Revised
Plan No. 1 of record in the Recorder’s Office of Allegheny County in Plan Book
Volume 18, page 55, bounded and described  as follows:

 

Beginning at  a point on the southeasterly side of a street known as Bell Avenue
at  the northwest corner of Lot No. 19 in said plan; thence along said
southeasterly line of Bell Avenue, N 25° 53' E, a distance of One Hundred Seven
and 90/100 (107.90) feet to a point in the stream called Bells or Whiskey Run,
thence South 37° 09' East, a distance of One Hundred thirty-eight and 83/100
(138.83) feet to a point; thence South 25° 53' West along the northwesterly side
of Bent Way, a 20 foot alley, a distance of Forty-four and 86/100 (44.86) feet
to a point at the southeast corner of Lot No. 19 in said plan;  thence North 64°
07' West along the dividing line of Lots Nos. 18 and 19, a distance of One
Hundred twenty-three and 73/100 (123.73) feet to a point on Bell Avenue, at the
place of beginning.

 

Designated as Tax Parcel No. 67-P-320.

B-7

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Earl C. Bush et ux. dated July 15, 1959 and recorded in Deed Book
Volume 3792, page 614.

 

Third Described (67-P-360)

 

All that certain piece or lot of land situate in the Township of Scott, being
Lot marked and numbered 35 in Revised Plan No. 1 made by the devisees of Daniel
Shawan and Margaret, his wife, deceased, laid out by R. L. McCully, C. E. in
January 1900, and recorded in the Recorder’s Office of Allegheny County, Pa. in
Plan Book Vol. 18, page 55, and being more particularly bounded and described as
follows, viz:

 

BEGINNING at a point at intersection of the Pittsburgh Chartiers & Youghiogheny
Railroad and the Northwesterly side of a 45 foot street called Bell Avenue;
thence North 25° 53’ East along line of said Avenue, 195.05 feet; thence by same
North 44° 31’ East, 14 feet to the center of Bells Run; thence North 37° 07’
West along center of Run, 58.17 feet to line of the Pittsburgh Chartiers &
Youghiogheny Railroad; thence along line of Railroad South 14° 28’ West, 239.43
feet to the place of beginning,

 

Designated as Tax Parcel No. 67-P-360.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from George W. Watson dated October 1, 1940 and recorded in Deed Book
Volume 2665, page 678.

 

 

 

3702 Montdale Drive, Valparaiso, IN 46383

 

PARCEL I:

Real Estate in Porter County, in the State of Indiana, to-wit: All of the
following described parcel except for the North 1364 feet thereof: A strip of
land which lies centered along the half section line of Section 32, Township 35
North, Range 5 West of the Second Principal Meridian, all within Porter County,
Indiana, and more particularly described as follows:

Commencing at the North 1/4 corner of said section; thence South 0 degrees 07
minutes 30 seconds East, along the half section, a distance of 149.25 feet to
the South right-of-way line, of the Pittsburgh, Fort Wayne and Chicago Railroad
Company and the point of beginning; thence South 75 degrees 04 minutes East
along said South right-of-way line, a distance of 62.13 feet to the East line of
a proposed 120 foot right-of-way; thence South 0 degrees 07 minutes 30 seconds
East along said East line of proposed right-of-way and parallel to said half
section line a distance of 283.86 feet; thence South 89 degrees 52 minutes 30
seconds West a distance of 25.00 feet to the East line of a proposed 70 foot
right-of-way; thence South 0 degrees 07 minutes 30 seconds East, along said East
line of proposed 70 foot right-of-way and parallel to said half section line a
distance of 1477.84 feet to the North line of the New York, Chicago and St.
Louis Railroad Company (presently Norfolk and Western Railroad); thence North 67
degrees 23 minutes West along said North line a distance of 75.90 feet; thence
North 0 degrees 07

B-8

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

minutes 30 seconds West parallel to said half section line, a distance of
1448.60 feet; thence South 89 degrees 52 minutes 30 seconds West, a distance of
25.00 feet; thence North 0 degrees 02 minutes 30 seconds West parallel to said
half section line, a distance of 316.14 feet to the South right-of-way line of
the Pittsburgh, Fort Wayne, and Chicago Railroad Company (presently Pennsylvania
Railroad Company); thence South 75 degrees 04 minutes East along said
right-of-way line, a distance of 62.13 feet to the point of beginning.

PARCEL II:

A parcel of land in the Northeast Quarter (NE 1/4) of Section 32, Township 35
North, Range 5 West of the Second Principal Meridian, said parcel in Porter
County, Indiana, and more particularly described as follows:

Commencing at the southwest corner of said northeast quarter (NE 1/4), thence
North 0 degrees 07'30" W along the West line of said northeast quarter (NE 1/4),
a distance of 745.73 feet to the North right-of-way of the New York, Chicago and
St. Louis Railroad; thence S 67 degrees 23' E along said North right-of-way a
distance of 1097.30 feet to the point of beginning; thence N 0 degrees 07'30" W
along a line parallel to the West line of said Northeast quarter (NEB 1/4) a
distance of 863.52 feet; thence S90 degrees 00'E along a line parallel to the
North line of said Northeast Quarter (NE 1/4) a distance of 220.00 feet; thence
S 0 degrees 07'30" E along a line parallel to the West line of said Northeast
Quarter (NE 1/4) a distance of 955.31 feet to the North right-of-way line of the
New York, Chicago and St. Louis Railroad; thence N 67 degrees 22'20" W along
said North right-of-way a distance of 238.56 feet to the point of beginning.

PARCEL Ill:

A parcel of land in the Northeast 1/4 of Section 32, Township 35 North, Range 5
West of the Second Principal Meridian, said Parcel in Porter  County,
Indiana,  and more particularly described  as follows:

Commencing at the Northwest corner of said Northeast 1/4; thence South O degrees
07  minutes  30  seconds East along the West line of said Northeast 1/4, a
distance of 1470.97  feet; thence  South 90 degrees 00 minutes East, a distance
of 35.00 feet to the East line of a proposed 70 foot right-of-way and  point of
beginning; thence continuing South 90 degrees 00 minutes East, a distance of
977.00 feet; thence South O degrees 07 minutes 30 seconds East, a distance of
863.52 feet to the North right-of-way line of the New York, Chicago and St.
Louis Railroad Company; thence North 67 degrees 23 minutes West along said North
right-of-way line, a distance of 1059.35 feet to said East line of a proposed 70
foot right-of-way; thence North O degree 07 minutes 30 seconds West, along said
East line, a distance of 456.09 feet to the point  of beginning.

 

726 Bell Avenue, Carnegie, PA 15106

 

First Described  (67-P-155)

 

All that certain lot or piece of ground situate in the Township of Scott, County
of Allegheny and Commonwealth of Pennsylvania, being the easterly one-half of
Lot No. 14 in Brown-Walker & McAteer

B-9

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Plan as recorded in the Recorder's Office of Allegheny County, Pennsylvania in
Plan Book Volume 9, page 89, bounded and described as follows:

 

Fronting 20 feet on the North side of Idlewood Avenue and extending back in a
Northerly direction of even width throughout for a distance of 130 feet to Apple
Alley.

 

Designated as Tax Parcel No. 67-P-155.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Raymond Kennedy et ux. dated April 5, 2007 and recorded in Deed
Book Volume 13197, page 289.

 

Second Described  (67-P-156)

 

All that certain lot or piece of ground situate in the 28th Ward of the City of
Pittsburgh, Allegheny County, Pennsylvania, being Lot No. 13 in a Plan of Lots
laid out by Robert H. Brown, James A. McAteer and Andrew Walker, as recorded in
the Recorder's Office of Allegheny County in Plan Book Volume 9, page 89, being
bounded and described as follows:

 

Beginning at a point on the northwesterly side of Idlewood Avenue at the corner
of Lot No. 12 in said Plan; thence northwesterly along the dividing line between
Lots Nos. 12 and 13, 130 feet to the line of Apple Street, now Ade Way, in said
Plan; thence southwestwardly by line of Ade Way 40 feet to the corner of Lot No.
14 in said Plan; thence southeasterly along the dividing line between Lots Nos.
13 and 14 in said Plan 130 feet to the line of Idlewood Ave. aforesaid; and
thence northeastwardly by line of Idlewood Ave. 40 feet to the place of
beginning.

 

Designated as Tax Parcel No. 67-P-156.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Clarence N. Shay et ux. dated June 30, 1980 and recorded in Deed
Book Volume 6270, page 201.

 

Third Described  (67-P-158 and 67-P-159)

 

All that certain lot or piece of ground situate in the 28th Ward of the City of
Pittsburgh, Allegheny County, Pennsylvania, being all of Lot No. 12 in the
Brown, Walker, and McAteer's Plan of Lots, as the same is recorded at Plan Book
Volume 9, page 89, and being more particularly bounded and described as follows,
to-wit:

 

Beginning at a point on the northerly line of Idlewood Avenue, said point of
beginning at the dividing line between Lot No. 12 and Lot No. 13 in the
aforesaid plan of lots; thence along the dividing line between Lot No. 12 and
Lot No. 13 in the aforesaid plan of lots, North 42° 15' West a distance of
130.00 feet to a point on the southerly line of Ade Way; thence along said Ade
Way, North 47° 45' East, a distance of 40.00 feet to a point at the dividing
line between Lot No. 12 and Lot No. 11 in the aforesaid plan of lots; thence
along said dividing line between Lot No. 12 and Lot No. 11, South 42° 15' East,
a distance of 130.00 feet to a point on the northerly line of Idlewood Avenue,
aforesaid; thence along the northerly line of Idlewood Avenue, South 47° 45'
West a distance of 40.00 feet to a point at the place of beginning.

 

Designated as Tax Parcels Nos. 67-P-158 and 67-P-159.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Karen L. Fronzaglio et vir. dated October 26, 1993 and recorded in
Deed Book Volume 9086, page 445.

 

Fourth Described  (67-P-160)

 

B-10

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

All that certain lot or piece of ground situate in the 28th Ward of the City of
Pittsburgh, County of Allegheny and Commonwealth of Pennsylvania, being Lot No.
11 in a Plan of Lots laid out by James A. McAteer, Andrew Walker and Robert H.
Brown, recorded in the Recorder's Office of Allegheny County in Plan Book Volume
9, page 89, bounded and described as follows to wit:

 

Beginning at a point on the northwestern side of Idlewood Avenue at the corner
of Lot No. 10 in said plan; thence northwestwardly by line of said Lot No. 10,
one hundred thirty (130) feet to the line of Apple Street; thence
southwestwardly by line of Apple Street, forty (40) feet to the corner of Lot
No. 12; thence southeastwardly by line of said Lot No. 12, one hundred thirty
(130) feet to the line of Idlewood Avenue aforesaid; and thence northeastwardly
by line of Idlewood Avenue, forty (40) feet to the corner of Lot No. 10
aforesaid, at the place of beginning.

 

Designated as Tax Parcel No. 67-P-160.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Donald A. Dobroski dated April 6, 1995 and recorded in Deed Book
Volume 9433, page 464.

 

Fifth Described  (67-P-162)

 

All that certain lot or piece of ground situate in the 28th Ward, City of
Pittsburgh, formerly Chartiers Township, County of Allegheny and Commonwealth of
Pennsylvania, being Lot No. 10 in a Plan of Lots laid out by Andrew Walker,
Robert H. Brown and James A. McAteer, as said Plan is recorded in the Recorder's
Office of Allegheny County in Plan Book Volume 9, page 89.

 

BEING designated as Block and Lot No. 67-P-162 in the Deed Registry office of
Allegheny County, Pennsylvania.

 

Designated as Tax Parcel No. 67-P-162.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Margaret L. Kline dated July 14, 2006 and recorded in Deed Book
Volume 12918, page 326.

 

Sixth Described  (67-P-164)

 

All that certain lot or piece of ground situate in the 28th Ward of the City of
Pittsburgh, County of Allegheny and Commonwealth of Pennsylvania, being Lot No.
9 in a Plan of Lots laid out by Robert H. Brown, James A. McAteer and Andrew
Walker, as recorded in the Recorder's Office of Allegheny County in Plan Book
Volume 9, page 89, bounded and described as follows:

 

Beginning on the northwestern side of Idlewood Avenue at the corner of Lot No.
8; thence northwestwardly by the line of said Lot No. 8, 130 feet to Ade Way
(formerly Apple Street); thence southwestwardly by the line of said Ade Way, 40
feet to Lot No. 10; thence southeastwardly by the line of said Lot No. 10, 130
feet to Idlewood Avenue aforesaid; and thence northeastwardly by the line of
said Avenue, 40 feet to the corner of Lot No. 8, at the place of beginning.

 

Designated as Tax Parcel No. 67-P-164.  

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Helen M. Allott dated April 2, 1979 and recorded in Deed Book
Volume 6085, page 429.

 

Seventh Described  (67-P-166)

 

All that certain lot or piece of ground situate in the 28th Ward of the City of
Pittsburgh, County of Allegheny and Commonwealth of Pennsylvania, being Lot No.
8 in Plan laid out by Robert H. Brown,

B-11

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

James A. McAteer and Andrew Walker, as recorded in the Recorder's Office of
Allegheny County, in Plan Book Volume 9, page 89, bounded and described as
follows:

 

Beginning at a point on the northwesterly line of Idlewood Avenue at the corner
of Lot No. 7; thence northwestwardly by line of Lot No. 7, a distance of 130
feet to the line of Apple Alley; thence southwestwardly by line of said Apple
Alley, a distance of 40 feet to the corner of Lot No. 9; thence southeastwardly
by line of Lot No. 9, a distance of 130 feet to the line of Idlewood Avenue
aforesaid; and thence northeastwardly by line of said Idlewood Avenue, a
distance of 40 feet to the corner of Lot No. 7 at the place of beginning.

 

Designated as Tax Parcel No. 67-P-166.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Martha E. Weinheimer dated June 14, 1979 and recorded in Deed Book
Volume 6120, page 791.

 

Eighth Described  (67-P-167)

 

All that certain parcel of land situate in the 28th Ward of the City of
Pittsburgh, County of Allegheny and Commonwealth of Pennsylvania, bounded and
described as follows:

 

Beginning at the point formed by the intersection of the southwesterly line of
Alter Street and the northwesterly line of Ade Way; thence crossing Ade Way in a
southeasterly direction, 20 feet to a point at the intersection of the
southwesterly line of Alter Street and the southeasterly line of Ade Way; thence
along said southeasterly line of Ade Way in a southwesterly direction, 280 feet
to a point; thence in a northwesterly direction, 10 feet to the center line of
Ade Way; thence in a southwesterly direction along the center line of Ade Way,
40 feet to a point; thence in a northwesterly direction, 10 feet to a point on
the northwest line of Ade Way; thence along said northwest line of Ade Way in a
northeasterly direction, 320 feet to the point at the place of beginning.

 

Designated as Tax Parcel No. 67-P-167.

 

Ninth Described  (67-P-168)

 

All that certain lot or piece of ground situate in the 28th Ward of the City of
Pittsburgh, (formerly Township of Chartiers), County of Allegheny and
Commonwealth of Pennsylvania, being known as Lot No. 7 in the Plan of Lots laid
out by Andrew Walker, Robert H. Brown and James A. McAteer, as recorded in the
Recorder's Office of Allegheny County, Pennsylvania in Plan Book Volume 9, page
89.

 

Designated as Tax Parcel No. 67-P-168.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Robert L. Anthony dated October 30, 2007 and recorded in Deed Book
Volume 13425, page 83.

 

Tenth Described  (67-P-172)

 

All that certain lot or piece of ground situate in the 28th Ward of the City of
Pittsburgh, County of Allegheny and Commonwealth of Pennsylvania, being Lot No.
6 in the Robert H. Brown's Plan of Lots in "East Mansfield" as recorded in the
Recorder's Office of Allegheny County, Pennsylvania in Plan Book Volume 9, page
89, bounded and described as follows:

 

Beginning on the northerly side of Idlewood Avenue at the corner of Alter
(formerly Ambrose Avenue) Street in said Plan; thence northwardly along the line
of Alter Street a distance of 130 feet to the line of Apple Alley; thence
eastwardly along the line of Apple Alley a distance of 40 feet to the corner of
Lot No. 5 in said Plan; thence southwardly along the line dividing Lots Nos. 5
and 6 a distance of 130 feet to the

B-12

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

line of Idlewood Avenue; thence westwardly along the line of Idlewood Avenue a
distance of 40 feet to the corner of Alter Street at the place of beginning.

 

Designated as Tax Parcel No. 67-P-172.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from The Sheriff of Allegheny County dated July 7, 1975 and recorded in
Deed Book Volume 4778, page 689.

 

Eleventh Described  (67-P-296)

 

All that certain lot or piece of ground situate in the 28th Ward of the City of
Pittsburgh, formerly Township of Chartiers, County of Allegheny and State of
Pennsylvania, being Lot numbered 26 in a Plan of Lots in said City laid out by
Andrew Walker, James A McAteer and Robert H. Brown, as said Plan is recorded in
the Recorder's Office of Allegheny County in Plan Book Vol. 9, page 89, said
lots numbered 26 being, bounded and described as follows, to-wit:

 

Beginning at a point on the southeasterly side of Bell Street, formerly Bell
Avenue, at the corner of Alter Avenue, formerly known as Ambrose Avenue; thence
southeastwardly by line of Alter Avenue a distance of 130 feet to the line of
Apple Street; thence southwestwardly by line of Apple Street a distance of 40
feet to the corner of lot numbered 25 in said Plan; thence northwestwardly by
line of said lot numbered 25 a distance of 130 feet to the line of Bell Street
aforesaid; and thence northeastwardly by line of said Bell Street a distance of
40 feet to the line of Alter Avenue, at the place of beginning.

 

Designated as Tax Parcel No. 67-P-296.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Robert W. Bollman et al. dated April 20, 1960 and recorded in Deed
Book Volume 3853, page 285.

 

Twelfth Described  (67-P-298)

 

All that certain lot or piece of ground situate in the 28th Ward, City of
Pittsburgh, County of Allegheny and Commonwealth of Pennsylvania, being Lot No.
25 in a Plan of Lots laid out by Robert H. Brown, Andrew Walker and James A.
McAteer, as said plan is recorded in the Recorder's Office of said County in
Plan Book Vol. 9, page 89, and bounded and described as follows; to-wit:

 

Beginning on the Southeastern side of Bell Avenue in said Plan, at the corner of
Lot No. 24; thence extending southeastwardly by the line of said Lot No. 24, 130
feet to the line of Appley Street or Alley; thence extending northeastwardly by
the line of said Street or Alley, 40 feet to the corner of Lot No. 26 in said
Plan; thence extending Northwestwardly by the line of said Lot No. 26, 130 feet
to the line of Bell Avenue aforesaid; thence extending southwestwardly by the
line of said Bell Avenue, a distance of 40 feet to a point at the place of
beginning.

 

Being designated as Block No. 67-P, Lot No. 298.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Louise Noah dated July 8, 1960 and recorded in Deed Book Volume
3830, page 538.

 

Thirteenth Described  (67-P-300)

 

All that certain lot or piece of ground situate in the Twenty-eighth (28) Ward,
City of Pittsburgh, (formerly Chartiers Township), Allegheny County,
Pennsylvania, being Lot No. Twenty-four (24) in the Brown-Walker and McAteer
Plan of Lots recorded in the Recorder's Office of Allegheny County in Plan Book
Vol. 9, page 89, and being bounded and described as follows, to wit:

 

B-13

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

Beginning on the southeasterly side of Bell Avenue at the corner of Lot No. 23,
in said plan; thence southeastwardly by line of said Lot No. 23, one hundred
thirty (130) feet to Apple Street; thence northeastwardly by line of said Street
forty (40) feet to the corner of Lot No. 25; thence northwestwardly by the line
of Lot No. 25, one hundred thirty (130) feet to the line of Bell Avenue and
thence southwestwardly by line of Bell Avenue forty (40) feet to the corner of
Lot No. 23, the place of beginning.

 

Designated as Tax Parcel No. 67-P-300.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Elizabeth Pandolfo dated February 17, 1961 and recorded in Deed
Book Volume 3887, page 692.

 

Fourteenth Described  (67-P-302)

 

All that certain lot or piece of ground situate in the Twenty-eighth (28) Ward
of the City of Pittsburgh, (formerly the Township of Chartiers), County of
Allegheny and State of Pennsylvania, being Lot Numbered Twenty-three (23) in a
Plan of Lots in said Township laid out by Andrew Walker, Robert H. Brown and
James A. McAteer, which Plan is recorded in the Recorder's Office of Allegheny
County, in Plan Book Vol. 9, page 89, bounded and described as follows, to wit:

 

Beginning at a point on the southeastern line of Bell Avenue at the corner of
lot numbered twenty-two (22); thence southeastwardly by line of said lot
numbered twenty-two (22), a distance of one hundred thirty (130) feet to the
line of Apple Street; thence northeastwardly by line of said Apple Street, a
distance of forty (40) feet to the corner of lot numbered twenty-four; thence
northwestwardly by line of said lot numbered twenty-four (24), a distance of one
hundred thirty (130) feet to the line of Bell Avenue aforesaid; and thence
southwestwardly along the line of said Bell Avenue, a distance of forty (40)
feet to the corner of lot numbered twenty-two (22) aforesaid, at the place of
beginning.

 

Designated as Tax Parcel No. 67-P-302.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Louis L. Gracie et ux. dated April 24, 1962 and recorded in Deed
Book Volume 3976, page 495.

 

Fifteenth Described  (67-P-304)

 

All that certain parcel of land situated in the Twenty-Eighth (28) Ward of the
City of Pittsburgh (formerly Chartiers Township), County of Allegheny and State
of Pennsylvania, being Lot No. Twenty-two (22) in a plan of Lots of said
township laid out by Robert H. Brown, Andrew Walker and James A. McAteer, as
said Plan is now of record in the Recorder's Office of said County of Allegheny
in Plan Book Volume 9, page 89, bounded and described as follows:

 

Beginning at a point on the southeastern side of Bell Avenue at the corner of
Lot No. 21; thence by line of said Lot No. 21, one hundred and thirty (130) feet
to the line of Apple Street; thence northeastwardly by line of Apple Street
forty (40) feet to the corner of Lot No. 23; thence by line of said Lot No. 23,
one hundred and thirty (130) feet to the line of Bell Avenue aforesaid; and
thence by line of Bell Avenue forty (40) feet to the corner of Lot No. 21 at the
place of beginning.

 

Designated as Tax Parcel No. 67-P-304.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Nicholas Lazaro et ux. dated April 26, 1962 and recorded in Deed
Book Volume 3975, page 355.

 

Sixteenth Described  (67-P-306)

 

B-14

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

All that certain lot or piece of ground situate in the 28th Ward of the City of
Pittsburgh, (formerly Chartiers Township) County of Allegheny and State of
Pennsylvania, being Lot No. 21 in a Plan of Lots laid out by Andrew Walker,
Robert H. Brown and James A. McAteer, of record in the Recorder's Office of said
County in Plan Book Volume 9, page 89, bounded and described as follows:

 

Beginning at a point on the southeasterly side of Bell Avenue at the corner of
Lot No. 20 in said plan; thence southeastwardly by line of Lot No. 20 one
hundred thirty (130) feet to the line of Apple Street; thence northeastwardly by
line of Apple Street forty (40) feet to the corner of Lot No. 22; thence
northwestwardly by line of said Lot No. 22 one hundred thirty (130) feet to the
line of Bell Avenue aforesaid and thence southwestwardly by line of said Bell
Avenue forty (40) feet to the corner of Lot No. 20 at the place of beginning.

 

Designated as Tax Parcel No. 67-P-306.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Gertrude McDonough dated August 31, 1956 and recorded in Deed Book
Volume 3525, page 407.

 

Seventeenth Described  (67-P-308)

 

All that certain piece or parcel of ground situate in the Twenty-eighth (28)
Ward of the City of Pittsburgh, County of Allegheny and State of Pennsylvania,
being Lot No. 20 in a Plan of Lots laid out by Andrew Walker, Robert H. Brown
and James A. McAteer, as said plan is now of record in the Recorder's Office of
Allegheny County in Plan Book Vol. 9, page 89, and bounded and described as
follows, to-wit:

 

Beginning at a point on the Southeasterly side of Bell Avenue at the corner of
Lot No. 19 in said plan; thence southeastwardly by line of said Lot No. 19, One
Hundred Thirty (130) feet to the line of Apple Street; thence Northeastwardly by
line of Apple Street, Forty (40) feet to the corner of  Lot No. 21; thence
Northwestwardly by line of said Lot No. 21, One Hundred Thirty (130) feet to the
line of Bell Avenue, aforesaid; and thence southwestwardly by line of Bell
Avenue, Forty (40) feet to the line of Lot No. 19, aforesaid, at the place of
beginning.

 

Designated as Tax Parcel No. 67-P-308.

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from John Casella et ux. dated July 12, 1956 and recorded in Deed Book
Volume 3526,  page 97.

 

Eighteenth Described  (67-P-310 and 67-P-310-0001)

 

All that certain piece or parcel of land situate partly in the Township of Scott
and partly in the 28th Ward of the City of Pittsburgh, (formerly the Township of
Chartiers), County of Allegheny and State of Pennsylvania, being Lots Numbered
Seventeen, Eighteen and Nineteen (17-18-19) in a Plan of Lots in said Townships,
laid out by James A. McAteer, Andrew Walker and Robert H. Brown, as said Plan is
recorded in the Recorder's Office in and for said County of Allegheny, in Plan
Book Volume 9, page 89; said Lots Nos. 17-18-19 being contiguous and together,
bounded and described as follows; to-wit:

 

Beginning at the corner of Station Street and Bell Avenue in said Plan in the
corner of Lot Number Seventeen (17); thence Northeastwardly by line of said Bell
Avenue, Ninety-one and 14/100 (91.14) feet to the corner of Lot Number (20);
thence Southeastwardly by line of said Lot Number Twenty (20), One hundred
thirty (130) feet to Apple Alley; thence Southwestwardly by line of Apple Alley,
One hundred fourteen and 86/100 (114.86) feet to the line of Station Street;
thence Northwestwardly by line of Station Street, One hundred thirty-two and
14/100 (132.14) feet to the corner of Station Street and Bell Avenue, the place
of beginning.

 

Designated as Tax Parcels Nos. 67-P-310 and 67-P-310-0001.

B-15

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

 

Title is vested in Union Electric Steel Corporation, a Pennsylvania corporation,
by deed from Freda K. Maas et vir. dated August 10, 1945 and recorded in Deed
Book Volume 2847, page 664.

 

 

 

 

B-16

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF AUTHORIZATION AGREEMENT – PRE‑ARRANGED PAYMENTS

AUTHORIZATION AGREEMENT

PRE-ARRANGED PAYMENTS

Reference Number _                  _

I (We) (Tenant) authorize /__________________\, (Servicer) to initiate entries
identified below as required. Tenant further authorizes the bank below to post
such entries to the identified checking account beginning with the payment draft
date of ____/___/____ .  A minimum of thirty (30) days advance notice is
required to process first payment by ACH.

Bank Name______________________________Branch______________________________

City____________________________________State___________________Zip__________

__ __ __ __ __ __ __ __ ____ __ __ __ __ __ __ __ __ __ __ __ __ __ __

***Transit - ABAAccount Number Information

ACCOUNT TYPE*** Please specify checking or savings account (C/S) ________

PLEASE FILL IN BANK INFORMATION CAREFULLY

ATTACH VOIDED CHECK FOR ACCOUNT VERIFICATION

Automatic debits will be made on the payment due date established by the
relevant lease documents, or the next subsequent business day if such date is
not a business day. This authority may be terminated upon thirty days prior
written notification from the Tenant to the servicer. Tenant has the right to
stop payment of any entry by notification to the bank prior to the scheduled
debit date. If an erroneous entry is initiated by the servicer to the Tenant's
account, Tenant shall have the right to have the amount of such entry reversed
by the bank. To initiate a reversal, the Tenant must notify the bank in writing
that an error has occurred and request a reversal. Such notice must be within 15
calendar days after the Tenant receives the statement of account or other
written notice from the bank identifying the error. Tenant hereby authorizes the
servicer to impose a $60.00 returned item processing fee, subject to change, via
ACH debit against the above-referenced account of the Tenant if a non-sufficient
funds or stop payment item is charged against the servicer's account.

Tenant Tax Identification

Name(s) ______________________________________Number

Date_____________________

Print Authorized Name

Authorized Signature

Print Authorized Name

Authorized Signature

Contact Phone Number ____________________ Fax Number

Email Address:

Return Original to:

/___________________\
Attn: /______________\
/___________________\
/___________________\
Fax Number:/___________________\

 

C-1

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

EXHIBIT D

STATE‑SPECIFIC PROVISIONS

 

Pennsylvania:

 

Lessor and Lessee agree as follows:

1.The following is added as a new Section 12.05 to the Lease:

12.05  Proceedings.  In any action of ejectment and/or for Rental, Lessor shall
first cause to be filed in such action an affidavit made by it or someone acting
for it, setting forth the facts necessary to authorize the entry of judgment,
and, if a true copy of this Lease (and of the truth of the copy such affidavit
shall be sufficient evidence) be filed in such action, it shall not be necessary
to file the original as a warrant of attorney, any rule of Court, custom or
practice to the contrary notwithstanding.

2.The following is added as a new Section 12.06 to the Lease:

12.06  Waiver of Notice to Quit.  Lessee agrees to give up certain legal rights
as provided by the Landlord and Tenant Act of 1951, as amended, 68 P.S. §
250.101, et seq., including, but not limited to the ten (10) or thirty (30) day
notice period which is contained in § 501 thereof, or any other notice period
established by applicable law.  No notice will be required to be given by Lessor
to Lessee to leave and give up the Properties, except as set forth in the Lease.

Indiana:

 

The month to month tenancy referenced in Section 4.07 (Holdover) is terminable
by Lessor giving thirty (30) days’ written notice of such termination.  However,
upon an Event of Default hereunder, Lessee shall not be entitled to any notice
to quit, the thirty (30) days’ written notice to quit being hereby expressly
waived.  Notwithstanding the provisions of Section 4.07, in the event that
Lessee shall hold over after the expiration of the Lease Term, then Lessor, at
its option, may re-enter and take possession of the Properties.

Notwithstanding any provision contained in this Lease, in the event Lessee
contests the existence, amount or validity of any lien, attachment, levy,
encumbrance, charge or claim, and any such matter is the subject of judicial
proceedings to foreclose a mechanics’ lien, Lessee shall obtain a written
undertaking with surety to be approved by the court having jurisdiction of the
foreclosure proceedings.  Lessee shall insure that said written undertaking is
in an amount sufficient to comply with the provisions of Indiana Code
32-28-3-11, that said written undertaking is approved by the court and the
Properties are discharged from the lien of the mechanics’ lien.  In the event
that Lessee fails to obtain such written undertaking within ten (10) days
following receipt of Lessor’s written request to do so, Lessor shall have the
right to obtain such written undertaking at Lessee’s expense and the cost
thereof, including reasonable attorneys’ fees, shall constitute Additional
Rental hereunder.

With respect to those Properties located in the State of Indiana, and without
limiting the rights and remedies set forth in Section 12.02 (Remedies) of this
Lease (except as otherwise

D-1

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

expressly set forth in the following provisions), Lessee covenants and agrees
that all Base Annual Rental and any Additional Rental due to Lessor under this
Lease shall be payable without relief from applicable valuation and appraisement
laws and Lessee hereby waives and relinquishes for itself and its successor and
assigns the benefit of such valuation and appraisement laws as now existing in
the State of Indiana or as may be subsequently amended, modified or superseded
from time to time.




4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

SCHEDULE 9.03

SUPPLEMENTAL FINANCIAL INFORMATION

To process your financial reporting requirements, STORE Capital asks you to fill
out the following information in connection to CORPORATE financial performance.
Please send this page along with the actual financial statements to
fincollections@storecapital.com.

 

Corporate Financial Reporting

 

 

 

Company Name:

 

 

 

 

 

For the Qtr or FYE ending

 

 

 

 

 

# of months represented

 

 

 

 

 

Total Company Net Revenue

 

 

 

 

 

Total number of revenue generating locations included in Total Company Net
Revenue figure above

 

 

 

 

 

Corporate EBITDAR Calculation:

 

 

 

 

 

Total Company Net Income

 

 

 

 

 

Plus: Interest Expense

 

 

Plus: Taxes

 

 

Plus: Depreciation & Amortization

 

 

Plus: Operating Lease Expense

 

 

Plus: Any non-recurring expenses (please clarify below)

 

 

Plus: Any other non-cash expenses (please clarify below)

 

 

EBITDAR

 

 

 

 

 

Items required to be broken out of Balance Sheet:

 

 

Current Portion of Long-Term Debt

 

 

Current Portion of any Capital Leases

 

 

Senior Third-Party Debt Balances

 

 

Subordinate/Related Party Debt Balances

 

 

 

 

 

Explanations of non-recurring and non-cash items:

 

 

 

 

 

 

 

 

 

 

 

 






4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637

--------------------------------------------------------------------------------

 

To process your financial reporting requirements, STORE Capital asks you to fill
out the following information in connection to UNIT financial performance. Note
that this template allows you to enter up to 3 unit statements. If you have more
than 3 units please duplicate this template for the remaining
properties.  Please send these along with the actual financial statements to
fincollections@storecapital.com.

 

STORE Capital Unit-Level Financial Reporting

 

UNIT 1

 

UNIT 2

 

UNIT 3

 

 

 

 

 

 

Company’s Unit Identifier

 

 

 

 

 

 

 

 

 

 

 

For the Qtr or FYE ending

 

 

 

 

 

 

 

 

 

 

 

# of months represented

 

 

 

 

 

 

 

 

 

 

 

Unit-Level pre-corporate overhead
EBITDAR Calculation:

 

 

 

 

 

 

 

 

 

 

 

Total unit Revenues

 

 

 

 

 

 

 

 

 

 

 

Unit-Level Net Income

 

 

 

 

 

 

 

 

 

 

 

Plus: Interest Expense

 

 

 

 

 

Plus: Taxes

 

 

 

 

 

Plus: Depreciation & Amortization

 

 

 

 

 

Plus: Property Rent Expense (base rent + any % rent)

 

 

 

 

 

Plus: Any corporate overhead allocations to the unit

 

 

 

 

 

Plus: Any non-recurring expenses (please clarify below)

 

 

 

 

 

Plus: Any other non-cash expenses (please clarify below)

 

 

 

 

 

EBITDAR

 

 

 

 

 

 

 

 

 

 

 

Items required to be broken out on unit-level
profit and loss statement:

 

 

 

 

Cost Goods Sold

 

 

 

 

 

Unit Labor Expenses

 

 

 

 

 

 

 

 

 

 

 

Explanations of non-recurring and non-cash items:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4851-8930-3408.5

STORE / Ampco

Master Lease Agreement

4 Properties in PA and IN

File No.: 7210/02-637